Exhibit 10.22
HELIX TECHNOLOGY CORPORATION
EMPLOYEES’ PENSION PLAN
As amended and restated including amendments effective
through December 31, 2010
December 2010

 



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION

1.1   Name. This Plan shall be known as the Helix Technology Corporation
Employees’ Pension Plan.   1.2   Background. This Plan was effective on
January 1, 1979 for the purpose of providing eligible Participants with periodic
income after retirement.       The Plan represents an amendment, restatement,
and continuation of the Helix Technology Corporation Employees’ Pension Plan as
it existed on December 31, 1988. The Plan was amended and restated on
December 31, 2010 and is effective January 1, 2011 except to the extent
otherwise specifically provided herein.       During 2005, Helix Technology
Corporation was acquired by Brooks Automation, Inc. As a result, Brooks
Automation, Inc. was named plan sponsor for the Plan.   1.3   Purpose. The Plan
is maintained for the purpose of providing retirement benefits to Participants,
their eligible Spouses, and Contingent Annuitants. It is the intention of the
Company that this Plan, including the Trust Fund, meet the requirements of the
Employee Retirement Income Security Act of 1974 (ERISA) and be qualified and
exempt under Sections 401(a) and 501(a) of the Internal Revenue Code of 1986, as
amended from time to time including but not limited to the Uruguay Round
Agreements Act (GATT), the Uniformed Services Employment and Reemployment Act of
1994 (USERRA), the Small Business Job Protection Act of 1996 (SBJPA), the
Taxpayer Relief Act of 1997 (TRA ‘97), the Internal Revenue Service
Restructuring and Reform Act of 1998 (RRA ‘98), the Economic Growth and Tax
Relief Reconciliation Act of 2001 (EGTRRA), the Pension Funding Equity Act of
2004 (PFEA), the Pension Protection Act of 2006 (PPPA 06) and the Heroes
Earnings Assistance and Relief Tax Act of 2008 (HEART Act).       Except as
otherwise specifically and expressly provided herein, a former Employee’s
eligibility for amounts of benefits, if any, payable to or on behalf of such
former Employee, shall be determined in accordance with the provisions of the
Plan in effect

 



--------------------------------------------------------------------------------



 



    when his employment terminated. The benefit payable to or on behalf of a
Participant included under the Plan in accordance with the following provisions
shall not be affected by the terms of any amendment to the Plan adopted after
such Participant’s employment terminates, unless the amendment expressly
provides otherwise.

1.4   Pension Plan Frozen Effective October 31, 2006. The Plan was frozen on
October 31, 2006. This means that Participants will not earn any additional
benefits under the Plan after October 31, 2006. Any benefits that had already
been earned under the Plan as of October 31, 2006 will become available to
Participants upon retirement. Participants will continue to earn vesting service
after October 31, 2006 if they remain an eligible employee. Final average pay,
years of participation and covered compensation will all be determined as of
October 31, 2006. An Employee who is not a Participant in the Plan on
October 31, 2006 shall not be eligible to participate.

ARTICLE II
DEFINITIONS
The following words and phrases when used in the Plan shall have the following
meanings, unless a different meaning is clearly required by the context:

2.1   Accrued Benefit shall mean the monthly benefit, payable as a straight life
annuity, to begin at Normal Retirement Date determined as of any date pursuant
to Paragraph 5.1, provided, however, the basic retirement amount under
Paragraphs 5.1(a)(i), (ii) and (iii) shall be calculated based on the
Participant’s Benefit Service and Average Compensation as of the date of
determination of the Accrued Benefit.   2.2   Actuarial Equivalent shall mean
for purposes of optional forms of benefit other than lump sum benefits and
determination of the Helix Technology Corporation Employees’ Personal Account
Plan Benefit, a benefit of equivalent value to the benefit which would otherwise
have been provided, determined on the basis of the 1971 TPF&C Forecast Mortality
Table (with a one-year age setback) and on the basis of an interest rate of
8.5%.

2



--------------------------------------------------------------------------------



 



    The determination of a lump sum benefit for payment of benefits shall be
based on the Unisex Pension 1984 Mortality Table (with a one-year age setback)
and on the interest rate, either immediate or deferred, that would be used by
the Pension Benefit Guaranty Corporation (as in effect on the first day of the
Plan Year in which the date of determination occurs) for purposes of determining
the present lump sum value of an annual benefit upon plan termination. Effective
January 1, 2002, the determination of a lump sum benefit for payment of benefits
shall be computed on the basis of the following factors and assumptions:

Interest —
Applicable interest rate as defined in Code Section 417(e)(3)(A)(ii)(II) as
specified by the Commissioner for January 1st of the Plan Year in which the
distribution occurs.
Mortality —
Applicable mortality tables as defined in Code Section 417 (e)(3)(A)(ii)(I).

    Effective January 1, 2008 for purposes of determining the current value of a
lump sum benefit, Actuarial Equivalence shall be calculated in accordance with
Code section 417(e)3, Revenue Ruling 2007-67 and such other guidance as may be
issued by the Commissioner of the Internal Revenue; provided that the
“applicable interest rate” shall be determined based on the look back month and
the stability period set forth above.

2.3   Actuary shall mean an individual who is an “enrolled actuary” under ERISA
and who has been selected by Helix Technology Corporation   2.4   Affiliated
Company shall mean any corporation which is included with the Company in a
controlled group of corporations, as determined in accordance with Section
414(b) of the Code, any unincorporated trade or business which is under common
control of the Company under Section 414(c) of the Code, any organization that
includes the Company which is a member of an affiliated service group, as
defined in Section 414(m)

3



--------------------------------------------------------------------------------



 



    of the Code, and any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code. For the purposes of
Paragraph 5.5, Sections 414(b) and (c) of the Code shall be applied as modified
by Section 415(h) of the Code.

2.5   Average Compensation shall mean twelve times the monthly average of the
total Compensation received by an Employee for those 60 consecutive calendar
months (all calendar months if he completed less than 60 months of service)
which give the highest average out of the 120 latest calendar months (all
calendar months if he completed less than 120 months of service) immediately
preceding termination of employment, Early Retirement, Normal Retirement or
Postponed Retirement, whichever occurs first.   2.6   Beneficiary shall mean any
person designated in writing by the Participant (which designation may be
changed from time to time) to receive benefits under this Plan payable upon the
death of a Participant.       For any married Participant, Beneficiary shall
mean the Participant’s Spouse unless the Participant designates another person
as Beneficiary and the Participant’s Spouse consents to such designation in
writing. Such written consent must approve the specific beneficiary designated,
acknowledge the effect of such designation and be witnessed by a Plan
representative or by a notary public. If it is established to the satisfaction
of the Benefits Committee that the Participant has no spouse or that the
spouse’s consent cannot be obtained because the spouse cannot be located, or
because of such other circumstances as may be prescribed in regulations issued
pursuant to Section 417 of the Code, such written consent shall not be required.
      If no such designation is in effect at the time of the death of the
Participant, or if no person so designated shall survive the Participant, the
Beneficiary shall mean the Participant’s Spouse, or if there is no surviving
Spouse, Beneficiary shall mean the Participant’s estate.

4



--------------------------------------------------------------------------------



 



2.7   Benefit Service shall mean the period(s) as defined in Paragraph 3.2 of an
Employee’s employment (expressed in years and completed months) for purposes of
the computation of a retirement benefit as determined in accordance with
Article V.   2.8   Benefits Committee shall mean the committee appointed by the
Board to administer the Plan pursuant to Article X.   2.9   Board shall mean the
Board of Directors of Helix Technology Corporation.   2.10   Break In Service
shall mean a 12 consecutive month period commencing with an Employee’s
Termination Date during which time the individual fails to complete one Hour of
Service.   2.11   Code shall mean the Internal Revenue Code of 1986, as amended
from time to time and any regulations issued thereunder. Reference to any
section of the Code shall include any successor provision thereto.   2.12  
Company shall mean Helix Technology Corporation and any successor entity which
may continue the Plan.   2.13   Compensation shall mean effective January 1,
1998, the total salaries, wages and commissions paid to a Participant by a
Participating Company in any Plan Year, including any salary deferrals made by
the Participant to a plan maintained by the Company or a Participating Company
which meets the requirements of Sections 125 and 132(f) of the Code, but shall
exclude any cash bonuses paid by the Company. During periods of total
disability, it shall be assumed that a Participant continued to receive
Compensation equal to his annual base salary at the time such disability was
incurred.       Compensation shall also include any pre-tax employee
contributions paid on behalf of the Participant to the Helix Technology
Corporation Employee Savings Plan which are subject to the provisions of Section
401(k) of the Code.       For any Plan Year, Compensation shall not exceed the
limitation on annual Compensation as defined in Code Section 401(a)(17) as
indexed pursuant to Code Section 401(a)(17) and 415(d) and appropriate
regulations thereunder.

5



--------------------------------------------------------------------------------



 



    Effective for Plan Years ending no later than December 31, 1996, in
determining the Compensation of an Employee for purposes of the Code
Section 401(a)(17) limitation, the rules of Code Section 414(q) shall apply;
provided, however, that in applying such rules the term “family” shall include
only the Spouse of the Employee and any lineal descendants of the Employee who
have not attained age 19 before the close of the Plan Year. If the Compensation
of the Employee exceeds the Code Section 401(a)(17) limitation, then the Code
Section 401(a)(17) limitation shall be pro rated among the Compensation of the
Employee and his family (as determined under this Section prior to the
application of the Code Section 401(a)(17) limitation) in proportion to each
such individual’s Compensation (as determined under this Section prior to the
application of the Code Section 401(a)(17) limitation).       Compensation of
each Participant taken into account in determining allocation for any Plan Year
beginning after December 31, 2001, shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with section 401(a)(17)(B) of the Code.
Compensation means compensation during the plan year or such other consecutive
12-month period over which compensation is otherwise determined under the plan
(the determination period). The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.   2.14   Contingent Annuitant shall
mean the person designated by the Participant to receive lifetime monthly
benefit payments after his death, in accordance with the optional form of
benefit provided in Paragraph 7.4(b).   2.15   Contingent Annuitant Option shall
mean the optional form of benefit payment set forth in Paragraph 7.4(b).   2.16
  Covered Compensation shall mean for each Plan Year, the average of the taxable
wage bases in effect for each calendar year during the 35-year period ending
with the last day of the calendar year in which the Participant attains (or will
attain) Social Security Retirement Age. In calculating such average, the taxable
wage base in each year

6



--------------------------------------------------------------------------------



 



    subsequent to the year in which the Participant’s employment terminates
shall be equal to the taxable wage base in the year in which said termination
occurs.

2.17   Early Retirement Date shall mean the date on which a Participant retires
prior to his Normal Retirement Date under the Plan in accordance with
Paragraph 4.3.   2.18   Effective Date shall mean January 1, 2011, the effective
date of the amendment and restatement of this Plan unless otherwise stated
herein. The original Effective Date of the Plan is January 1, 1979.   2.19  
Employee shall mean any person engaged in rendering personal services to the
Company who has earnings considered wages under Section 3121(a) of the Code or
who is considered disabled pursuant to Paragraph 4.5. The term “Employee” shall
include any persons who perform services for the Company or an Affiliated
Company as a leased employee as described in Section 414(n)(2) of the Code for
the purpose of determining the number of highly compensated employees of the
Company and for the purposes of the requirements set forth in Section 414(n)(3)
of the Code. Leased employees shall not be eligible to participate in the Plan.
      In the event that a leased employee as described in Section 414(n)(2) of
the Code should later become an Employee as defined herein, such employment as a
leased employee with the Company and Affiliated Companies shall be credited for
Plan eligibility and vesting purposes.       For purposes of this Section, a
leased employee means an individual who is not an Employee of the Company and
who provides services to the Company if such services are provided pursuant to
an agreement between the Company and any other person, the individual has
performed such services for the Company on a substantially full-time basis for a
period of at least one year, and such services are performed under the primary
direction and control of the Company.   2.20   Employees’ Personal Account Plan
shall mean the Helix Technology Corporation Employees’ Personal Account Plan, as
amended from time to time, and with any

7



--------------------------------------------------------------------------------



 



    modifications which may be made by a Participating Company with the Board’s
consent, upon adoption of such Plan.

2.21   Employees’ Personal Account Plan Benefit shall mean, as of any specified
date, a monthly benefit payable to a Participant as a straight life annuity,
commencing on the first day of the calendar month coinciding with or next
following his Normal Retirement Date or Postponed Retirement Date, whichever is
later. Such benefit is equal to the amount of his account balance under the
Employees’ Personal Account Plan which is transferred to this Plan as of such
specified date and which is converted to a straight life annuity basis according
to a mortality assumption determined under the Unisex Pension 1984 Mortality
Table (with a one-year age setback) and on the immediate or deferred interest
assumption used by the Pension Benefit Guaranty Corporation, as in effect on
January 1 of the calendar year in which the date of determination occurs.   2.22
  ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any regulations issued pursuant thereto.   2.23  
Fund or Trust Fund shall mean the cash and investments held and administered by
any Insurer and/or Trustee in accordance with the provisions of this Plan.  
2.24   Hour of Service shall mean:

  (a)   Each hour for which an Employee is directly or indirectly paid or
entitled to payment by the Company or Affiliated Company for the performance of
duties, including periods of vacation and holidays;

  (b)   Each hour for which an Employee is directly or indirectly paid or
entitled to payment by the Company or Affiliated Company (including payments
made or due from a trust fund or insurer to which the Company or Affiliated
Company contributes or pays premiums) on account of a period of time during
which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, illness, incapacity, disability,
layoff, jury duty, military duty, or leave of absence (including a leave granted
pursuant to the Family and Medical Leave Act of 1993), provided that:

8



--------------------------------------------------------------------------------



 



  (i)   no more than 501 Hours of Service shall be credited under this
subparagraph (b) to an Employee on account of any single continuous period
during which the Employee performs no duties;

  (ii)   Hours of Service shall not be credited under this subparagraph (b) to
an Employee for a payment which solely reimburses the Employee for medically
related expenses incurred by the Employee, or which is made or due under a plan
maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws; and

  (c)   Each hour not already included under (a) or (b) above for which back
pay, irrespective of mitigation of damages, is either awarded or agreed to by
the Company or Affiliated Company, provided that crediting of Hours of Service
under this subparagraph (c) with respect to periods described in (b) above shall
be subject to the limitations therein set forth.

    An Employee who is absent from work for a “maternity or paternity leave”
shall be credited with 501 Hours of Service during the first Plan Year in which
he would have otherwise worked less than 501 Hours of Service. An absence from
work for “maternity or paternity leave” means an absence (1) by reason of the
pregnancy of the individual, (2) by reason of a birth of a child of the
individual, (3) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (4) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.

    The number of Hours of Service to be credited under subparagraphs (a),
(b) or (c) above on account of a period during which an Employee performs no
duties, and the computation periods to which Hours of Service shall be credited
under subparagraphs (a), (b) or (c) above, shall be determined by the Benefits
Committee in accordance with Section 2530.200b-2(b) and (c) of the Regulations
of the U.S. Department of Labor. No duplicate Hours of Service shall be credited
for any single period.

9



--------------------------------------------------------------------------------



 



2.25   Insurance Contract shall mean any contract between the Company and the
Insurer for the purpose of providing benefits under this Plan.   2.26   Insurer
shall mean any insurance company selected by the Company to provide all or any
portion of the benefits under this Plan.   2.27   Normal Retirement Date shall
mean the date on which a Participant becomes eligible to retire with a normal
retirement income under the Plan in accordance with Paragraph 4.1.   2.28  
Participant shall mean any Employee who participates in the Plan pursuant to
Article III, or any Employee who retires or terminates or is disabled pursuant
to Paragraph 4.5 with a vested benefit under this Plan.   2.29   Participating
Company shall mean the Helix Technology Corporation and any Affiliated Company
or other company adopting this Plan and which the Board has authorized to
participate in the Plan.   2.30   Plan shall mean the Helix Technology
Corporation Employees’ Pension Plan as set forth herein, as amended from time to
time, and with any modifications which may be made by a Participating Company
with the Board’s consent, upon adoption of the Plan.   2.31   Plan Year shall
mean the 12-month period beginning on January 1 and ending on the immediately
following December 31.   2.32   Postponed Retirement Date shall mean the date on
which a Participant retires after his Normal Retirement Date under the Plan in
accordance with Paragraph 4.2.   2.33   Social Security Retirement Age shall
mean the age used as the retirement age for the Participant under Section 216(l)
of the Social Security Act, except that such section shall be applied without
regard to the age increase factor, and as if the early retirement age under
Section 216(l)(2) of such Act were 62.   2.34   Spouse shall mean the legal
spouse of a Participant to whom the Participant is married on the date on which
his retirement benefits commence.

10



--------------------------------------------------------------------------------



 



2.35   Straight Life Annuity shall mean the form of payment under which
retirement income payments are made to the Participant during his lifetime, with
no further payments from the Plan on his behalf after his death.   2.36  
Termination Date shall mean the date on which a Participant ceases to be an
Employee, whether by termination of employment, death or retirement, subject to
the provisions of Article III.   2.37   Trust Agreement shall mean an agreement
between Helix Technology Corporation and the Trustee for receipt, holding,
investing and distribution of all or a portion of the Trust Fund. There may be
more than one Trust Agreement entered into under this Plan.   2.38   Trustee
shall mean the Trustee or Trustees appointed by the Company and acting in
accordance with Article IX.   2.39   Valuation Date shall mean the last day of
each calendar month on which the New York Stock Exchange, Inc. is open.   2.40  
Vesting Date shall have the meaning set forth in Paragraph 4.4.   2.41   Vesting
Service shall mean the period(s) of an Employee’s employment by the Company or
an Affiliated Company (expressed in years and completed months) for purposes of
determining eligibility for retirement benefits as determined in Paragraph 3.3.

Throughout this document, unless the context clearly requires otherwise, the
singular shall include the plural and the masculine gender shall include the
feminine.
ARTICLE III
ELIGIBILITY AND SERVICE

3.1   Eligibility for Participation.

  (a)   Each Employee who was a Participant in the Plan on December 31, 1996,
shall remain a Participant on January 1, 1997, provided he is employed by a
Participating Company on such date.

11



--------------------------------------------------------------------------------



 



  (b)   On and after January 1, 1997, each other Employee shall become a
Participant in the Plan on the first day of the month coincident with or next
following the date he meets the following conditions:

  (i)   he has completed one year of Vesting Service;

  (ii)   he has attained age 21;

  (iii)   he is an Employee of a Participating Company, and is within a
classification designated as covered by the Participating Company at the time
the Participating Company adopts the Plan, or at any time thereafter; and

  (iv)   he is not an Employee whose terms and conditions of employment are
covered by a collective bargaining agreement unless that agreement expressly
provides for participation in this Plan.

  (c)   If such an Employee becomes a Participant and subsequently does not meet
all of the above conditions by reason of a change in employment status pursuant
to Paragraph 3.6, he shall nonetheless become a Participant on the first day of
any subsequent month if such conditions are subsequently met.

3.2   Benefit Service. A Participant’s Benefit Service shall be used in
determining the amount of the basic retirement benefit as provided in Article V.
Except for the following adjustments, a Participant’s Benefit Service shall
equal his total period(s) of participation in this Plan:

  (a)   Service with Non-Participating Affiliated Companies. Benefit Service
will not include periods of employment with an Affiliated Company before the
Affiliated Company adopts the Plan, except as specified by the Board in an
amendment to this Plan.

  (b)   Service After Normal Retirement Date. For retirement prior to January 1,
1988, Benefit Service will not include periods of employment after the
Participant’s Normal Retirement Date. Benefit Service of a Participant who
retires on or after

12



--------------------------------------------------------------------------------



 



      January 1, 1988, will include periods of employment after the
Participant’s Normal Retirement Date.

  (c)   Additional Non-Working Service Credits. Benefit Service will also
include the following periods:

  (i)   Authorized leaves of absence with or without pay granted in accordance
with uniform and non-discriminatory policies of the Benefits Committee for
Employees in similar circumstances.

  (ii)   Temporary layoff of up to one year.

  (iii)   Military leave while the Employee’s rights are protected by law.

  (iv)   Periods of total and permanent disability as determined on a uniform
and non-discriminatory basis by the Benefits Committee.

  (d)   Service Prior to the Original Effective Date. In no event shall Benefit
Service include any periods of employment prior January 1, 1979, to the original
Effective Date of the Plan.

3.3   Vesting Service. A Participant’s Vesting Service shall be used in
determining eligibility for participation in the Plan as well as entitlement to
benefits under the Plan. A Participant’s Vesting Service shall equal his Benefit
Service with the following adjustments:

  (a)   Service Before Participation. Except for purposes of Paragraph 3.1,
Vesting Service will include periods of employment by the Participating Company
prior to an Employee’s eligibility for participation in this Plan but not prior
to such Company’s acquisition by Helix Technology Corporation or acquisition by
one of its subsidiaries.

  (b)   Service with Non-Participating Affiliated Companies. Vesting Service
will include periods of employment with an Affiliated Company before that
Affiliated Company adopts this Plan, provided, however, that no Vesting Service
will be

13



--------------------------------------------------------------------------------



 



      credited for periods of employment prior to the date an organization
became an Affiliated Company, except as specified by the Board in an amendment
to this Plan.

  (c)   Additional Non-Working Service Credits. Vesting Service will also
include the following periods:

  (i)   Periods during which an Employee is absent from work due to quitting,
discharge or retirement, but only if he is reemployed within the 12-month period
immediately following such quit, discharge or retirement; and

  (ii)   Periods during which an Employee is absent from work for any reason
other than quit, discharge, retirement or death, until in such instances the
earlier of the first anniversary of such absence, or the date the Employee
subsequently quits, is discharged, retires or dies.

3.4   Reemployment. A Participant whose employment ceases and who is
subsequently reemployed shall be treated as follows:

  (a)   Termination Prior to Vesting Date. A Participant whose employment
terminates for any reason prior to his Vesting Date and who subsequently is
reemployed before his total consecutive Breaks In Service exceed the greater of
five such Breaks and his total Vesting Service accumulated prior to such
termination, shall automatically be reinstated as a Participant, and his Benefit
Service and Vesting Service accumulated prior to his termination shall be added
to any Benefit Service and Vesting Service accumulated during his subsequent
periods of employment. If such Participant’s total consecutive Breaks In Service
exceed the greater of five such Breaks and his total Vesting Service accumulated
prior to his termination, such Participant, upon reemployment after incurring a
Break In Service, shall automatically be reinstated as a Participant in the Plan
and any Vesting Service accumulated by him prior to termination shall be added
to any Vesting Service accumulated during his subsequent period of employment.
Any Benefit Service accumulated by the Participant prior to his termination
shall be disregarded.

14



--------------------------------------------------------------------------------



 



  (b)   Termination After Vesting Date. A Participant whose employment
terminates after his Vesting Date, and who is subsequently reemployed prior to
the commencement of payment of his retirement income, shall automatically be
reinstated as a Participant and his Benefit Service and Vesting Service
accumulated prior to his termination shall be added to any Benefit Service and
Vesting Service accumulated during his subsequent period of employment.

  (c)   Reemployment After Benefit Commencement. A Participant whose employment
terminates after his Vesting Date, and who is subsequently reemployed after the
commencement of payment of retirement income under this Plan, shall be treated
as follows:

  (i)   his benefit payments shall be suspended commencing with the payment due
in the first month in which he completes 40 or more Hours of Service;

  (ii)   he shall be eligible for additional Benefit Service and Vesting Service
as a result of service subsequent to his reemployment in accordance with the
provisions of the Plan;

  (iii)   if he shall die during the period of subsequent employment, retirement
income shall be payable only in accordance with the provisions of Article VI (or
VII if past his Normal Retirement Date); and

  (iv)   any retirement income payable as a result of subsequent retirement or
death shall be reduced by the Actuarial Equivalent value of any payments
previously received.

3.5   Transfer of Participants. Each Employee who becomes a Participant and is
subsequently transferred so that he is no longer considered eligible to accrue
Benefit Service under the Plan, shall be deemed to have become suspended under
the Plan as long as he continues to be in the employment of the Company or a
non-participating Affiliated Company and shall be subject to the following
rules:

15



--------------------------------------------------------------------------------



 



  (a)   During any such period of suspension, Vesting Service shall accumulate
but there shall be no accumulation of Benefit Service after the date of
transfer.

  (b)   The suspended Participant’s entitlement to retirement income under the
Plan shall be determined when he ceases to be an Employee of the Company or a
non-participating Affiliated Company and the amount of retirement income to
which he is entitled shall equal his Accrued Benefit determined as of the date
he transferred (except as provided in subparagraph (c) below).

  (c)   If a suspended Participant is transferred back to an employment status
with the Company or an Affiliated Company in which he is eligible to become a
Participant in this Plan, he then shall accumulate additional Benefit Service
for employment subsequent to his transfer back pursuant to Paragraph 3.2.

3.6   Change in Employee Status. If an otherwise eligible Participant does not
terminate employment but ceases to be eligible to accrue benefits by reason of
being included (or becoming included) in a unit of Employees covered by a
collective bargaining agreement which does not provide by its terms for
participation in this Plan or by reason of there being good faith bargaining
with respect to retirement benefits or by reason of employment within an
excluded employment classification, then unless the applicable collective
bargaining agreement provides otherwise, during any period that such a
Participant is not so otherwise eligible then the Participant shall not accrue
any further Benefit Service under Paragraph 3.2 of the Plan but shall receive
additional credit for Vesting Service under Paragraph 3.3 of the Plan.       If
an Employee who is not a Participant becomes a Participant by reason of change
in employment classification, he shall participate in the Plan immediately if he
has satisfied the service and age conditions of Paragraph 3.1 and would have
been a Participant had he been otherwise eligible during his period of service
with the Company.       Furthermore, such Employee shall receive credit for
Benefit and Vesting Service under Paragraphs 3.2 and 3.3 without regard to
whether the Employee was included or not

16



--------------------------------------------------------------------------------



 



    included in a unit of Employees covered by a collective bargaining agreement
prior to such change in employment classification.       If an Employee
transfers from a non-participating Affiliated Company to a participating
Affiliated Company, such that he is eligible to become a Participant, he shall
be eligible for Benefit and Vesting Service from his date of employment by such
non-participating Affiliated Company (but only from the date such Company became
an Affiliated Company) as if he had always been employed by a Company which
participated in this Plan.       In regard to employees transferring from
collective bargaining units or from non-participating Affiliated Companies to
participation in this Plan, the basic retirement amount determined pursuant to
Paragraph 5.1 shall be reduced by the Actuarial Equivalent of any benefit that
accrued under any other pension plan to which any Company or Affiliated Company
contributed.       For purposes of this Plan, an Employee is covered by a
collective bargaining agreement if he is included in a unit of Employees covered
by an agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more companies.   3.7  
Uniformed Services Employment and Reemployment rights Act of 1994.
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.

ARTICLE IV
ELIGIBILITY FOR RETIREMENT INCOME

4.1   Normal Retirement Date. The Normal Retirement Date of a Participant shall
be the first day of the month coincident with or next following his 65th
birthday. A Participant who attains his Normal Retirement Date shall be entitled
to a normal retirement income determined pursuant to Paragraph 5.2.

17



--------------------------------------------------------------------------------



 



4.2   Postponed Retirement Date. If a Participant remains employed after
attainment of his Normal Retirement Date, such Participant shall not be entitled
to receive payments of his retirement income until he actually retires.
Retirement income shall begin on the first day of the month following the last
day such Participant was employed after his Normal Retirement Date, and such
first payment date shall be the Participant’s Postponed Retirement Date.      
If a Participant retires in accordance with this Paragraph 4.2 prior to
January 1, 1988, the amount of his monthly retirement income from this Plan
shall be the same as it would have been if he had retired on his Normal
Retirement Date. On and after January 1, 1988, if a Participant retires in
accordance with this Paragraph 4.2, the amount of is monthly retirement income
from this Plan shall be calculated based on his Benefit Service and Average
Compensation as of his Postponed Retirement Date. In any event, a Participant’s
Employees’ Personal Account Plan Benefit shall be determined as of his Postponed
Retirement Date.   4.3   Early Retirement Date. A Participant may retire on the
first day of any month following his 50th birthday, provided he has completed at
least five years of Vesting Service. Any such date of retirement shall be the
Participant’s Early Retirement Date.       A Participant retiring on an Early
Retirement Date shall be entitled to an early retirement income determined
pursuant to Paragraph 5.3.   4.4   Vesting Date. The Vesting Date of a
Participant shall be the earlier of:

  (a)   his completion of five years of Vesting Service;

  (b)   his attainment of age 65.

    A Participant whose Termination Date occurs before he is eligible to retire
on a Normal or Early Retirement Date, but on or after he has attained his
Vesting Date under the Plan, shall be entitled to a deferred vested retirement
income determined pursuant to Paragraph 5.4.

18



--------------------------------------------------------------------------------



 



    A Participant who terminates prior to his Vesting Date shall be entitled to
a benefit under this Plan equal to his Employees’ Personal Account Plan Benefit
as described in Paragraph 2.21.   4.5   LTD Receipt. Contrary provisions of this
Plan notwithstanding, if a Participant is eligible to receive benefits under the
Company’s long-term disability plan and is receiving such benefits, he shall not
be eligible to receive benefits under this Plan until such long-term disability
plan benefits have ceased, unless benefits are required to commence pursuant to
Paragraph 7.5. During the period of time a Participant is receiving benefits
under such long-term disability plan, he shall for purposes of this Plan be
considered an Employee of the Company and, accordingly, shall be eligible to
receive additional Benefit Service, additional Vesting Service and any
applicable death benefits, as provided under this Plan.

ARTICLE V
AMOUNT OF RETIREMENT INCOME AND PAYMENTS

5.1   Basic Retirement Amount. Subject to the maximum benefit limitations under
Paragraph 5.5, a Participant’s basic retirement amount shall be equal to
(a) plus (b) below:

  (a)   The basic retirement amount, payable monthly, in the form of a Straight
Life Annuity, beginning on the Participant’s retirement date shall be 1/12 of
(i) plus (ii) plus (iii) minus (iv) below where:

  (i)   Equals 1.3% of a Participant’s Average Compensation multiplied by years
of Benefit Service up to a maximum of 25 years;

  (ii)   Equals. 6% of a Participant’s Average Compensation in excess of his
Covered Compensation multiplied by years of Benefit Service up to a maximum of
25 years;

  (iii)   Equals 1.0% of a Participant’s Average Compensation multiplied by
years of Benefit Service over 25 years; and

19



--------------------------------------------------------------------------------



 



  (iv)   Equals the Participant’s Employees’ Personal Account Plan Benefit, or
the value of such benefit if the Participant’s Account under the Helix
Technology Corporation Employees’ Personal Account Plan had been distributed to
such Participant in accordance with provisions of that plan pursuant to
Paragraph 2.1; provided, however, that the amount of the offset under this
subparagraph (iv) shall not be greater than the sum of (b)(i), (b)(ii) and
(b)(iii) above.         In no event shall the basic retirement amount of a
Participant determined under this subparagraph (a) be less than the basic
retirement amount that had accrued to the Participant as of December 31, 1988,
under the terms of the Plan as it existed on such date.

  (b)   Except in the case of a Participant who has received a distribution
under the Helix Technology Corporation Employees’ Personal Account Plan, an
additional basic retirement amount shall be payable under this Plan, equal to
the Employees’ Personal Account Plan Benefit determined pursuant to
Paragraph 2.21.         For the purpose of providing for the benefit in this
subparagraph (b) a Participant’s Account attributable to Company contributions
under the Helix Technology Corporation Employees’ Personal Account Plan shall be
transferred, to the extent permitted under such plan, to this Plan, and shall be
applied as appropriate to provide the benefit herein described.

5.2   Normal Form of Retirement Income. The normal form of retirement income of
a Participant shall be his basic retirement amount as set forth in Paragraph 5.1
reduced, if applicable, as follows:

  (a)   If a Participant has a Spouse on the date his retirement income is to
begin, the normal form of payment shall be a Contingent Annuitant Option, with
the Spouse as Contingent Annuitant, entitled to receive 50% of the Participant’s
reduced amount of retirement income. Such a Participant’s basic retirement
amount shall

20



--------------------------------------------------------------------------------



 



      be reduced so it is the Actuarial Equivalent of the Straight Life Annuity
as calculated in Paragraph 5.1.

  (b)   If a Participant does not have a Spouse on the date his retirement is to
begin, the normal form of payment shall be a Straight Life Annuity with no
amount of retirement income payable after the Participant’s death and the basic
retirement amount calculated in Paragraph 5.1 shall not be reduced.

  (c)   If a Participant was a former member of the Bargaining Unit Retirement
Plans of Cryogenic Technology, Inc. and CTI-Nuclear, Inc. and does not have a
Spouse on the date his retirement is to begin, the normal form of payment of
such Participant’s Accrued Benefit shall be under the 120-months Certain and
Life Income Option.         If such Participant has a Spouse on the date his
retirement is to begin, the normal form of payment shall be made under a
Contingent Annuitant Option, with the Spouse as Contingent Annuitant, entitled
to receive 50% of the Participant’s adjusted amount of retirement income. Such a
Participant’s Accrued Benefit shall be the Actuarial Equivalent of the
120-Months Certain and Life Income Option.

5.3   Early Retirement Income. A Participant who retires on an Early Retirement
Date shall be entitled to retirement income beginning at his Normal Retirement
Date equal to the Accrued Benefit determined as of his Early Retirement Date. If
the Participant elects to begin receiving his retirement income on his Early
Retirement Date (or the first of any month prior to his Normal Retirement Date),
such Early Retirement Income shall be reduced by 6% per year (0.5% per month)
for each year that his Early Retirement Date precedes his Normal Retirement
Date. In no event shall the early retirement reduction be greater than the
reduction that would result based on the plan’s definition of actuarial
equivalent.       In no event shall the benefit determined pursuant to
Paragraph 5.1(a)(i), (ii) and (iii) be less than it would have been on any prior
Early Retirement Date if the Participant had actually retired on such earlier
date and benefits had commenced at that point.

21



--------------------------------------------------------------------------------



 



5.4   Deferred Vested Retirement Income. If a Participant is entitled to a
deferred vested retirement income pursuant to Paragraph 4.4, such retirement
income shall be determined in accordance with the following provisions:

  (a)   If the Participant does not make written request for his retirement
income to begin before his Normal Retirement Date, his deferred retirement
income shall be payable on his Normal Retirement Date and shall be equal to his
Accrued Benefit.

  (b)   If such a Participant gives 90 days written notice for his deferred
retirement income to begin on an Early Retirement Date, his deferred retirement
income shall be equal to the Actuarial Equivalent of the amount calculated under
(a) above.

5.5   Maximum Benefit. Any other provision of the Plan to the contrary
notwithstanding, in no event may a Participant’s annual retirement income
payable under the Plan and any other defined benefit pension plan of the Company
or an Affiliated Company exceed the lesser of (a) or (b) below determined in
accordance with Sections 415(b) and (c)(3) of the Code:

  (a)   The lesser of (i) or (ii) below, but subject to subparagraphs
(iii) through (xi) below:

  (i)   100% of his average compensation in the three consecutive highest paid
calendar years while a Participant in the Plan.

  (ii)   $90,000 (as adjusted for increases in the cost of living as provided in
rules and regulations under Section 415 of the Code, adopted by the Secretary of
the Treasury).

  (iii)   In the case where a benefit is payable prior to the Participant’s
Social Security Retirement Age, the dollar limitation in subparagraph (ii) above
shall be adjusted so that it is the actuarial equivalent of an annual benefit of
$90,000 (as adjusted for changes in the cost of living pursuant to

22



--------------------------------------------------------------------------------



 



      regulations prescribed by the Secretary of the Treasury) beginning at the
Social Security Retirement Age.         The actuarial equivalent shall be
determined in such manner as the Secretary of the Treasury may prescribe which
is consistent with the reduction for old-age insurance benefits commencing
before the Social Security Retirement Age under the Social Security Act. For
purposes of determining actuarial equivalence hereunder, the interest rate
assumption shall be based on the greater of the Actuarial Equivalent interest
rate assumption under the Plan and an assumption of five percent per year. The
mortality table for this purpose shall be the applicable mortality table
promulgated by the IRS pursuant to Code Section 415(b)(2) as in effect for the
January of the Plan Year in which the Participant’s benefit commences.

  (iv)   In the case where a benefit commences after a Participant has attained
Social Security Retirement Age, the dollar limitation in subparagraph (ii) above
shall be adjusted so that it is the actuarial equivalent of an annual benefit of
$90,000 (as adjusted for changes in the cost of living pursuant to regulations
prescribed by the Secretary of the Treasury) beginning at the Social Security
Retirement Age, based on the lesser of the Actuarial Equivalent interest rate
assumption under the Plan and an assumption of five percent per year.

  (v)   If a Participant has completed less than ten years of participation in
the Plan, the Participant’s retirement income shall not exceed the dollar limit
in subparagraph (ii) above as adjusted by multiplying such amount by a fraction,
the numerator of which is the Participant’s number of years (or parts thereof)
of participation in the Plan, and the denominator of which is ten.

  (vi)   If a Participant has completed less than ten years of service with the
Company and its Affiliated Companies, the limitations described in

23



--------------------------------------------------------------------------------



 



      subparagraph (i) above and subparagraph (ix) below shall be adjusted by
multiplying such amounts by a fraction, the numerator of which is the
Participant’s number of years of service (or part thereof), and the denominator
of which is ten.

  (vii)   In no event shall subparagraphs (v) and (vi) above reduce the
limitations provided under Sections 415(b)(1) and (4) of the Code, to an amount
less than one-tenth of the applicable limitation (as determined without regard
to this Paragraph).

  (viii)   To the extent provided by the Secretary of the Treasury,
subparagraphs (v) and (vi) above shall be applied separately with respect to
each change in the benefit structure of the Plan.

  (ix)   Notwithstanding the limitations in subparagraphs (i) and (ii) above, a
benefit payable with respect to a Participant shall be deemed not to exceed such
limitations if it does not exceed $10,000 in any Plan Year provided such
Participant has not at any time participated in a defined contribution plan
maintained by the Company.

  (x)   Notwithstanding the foregoing, if a Participant’s retirement income as
of January 1, 1987 exceeds the benefit limitations under Section 415(b) of the
Internal Revenue Code of 1986 (as modified by subparagraphs (iii) through
(viii) above), then, for purposes of Sections 415(b) and (e) of the Internal
Revenue Code of 1986 the dollar limitation in subparagraph (ii) above with
respect to such individual shall be equal to such Accrued Retirement Income as
of January 1, 1987.

  (xi)   Except in the case where a benefit is payable pursuant to
Paragraph 5.2(a) with the Participant’s spouse as the Contingent Annuitant, if a
benefit is payable in a benefit form other than a Straight Life Annuity, the
amount otherwise determined under this subparagraph (a) shall be the Actuarial
Equivalent of the amount payable as a straight Life Annuity.

24



--------------------------------------------------------------------------------



 



      The Helix Technology Corporation Employees’ Personal Account Plan is not
deemed to be a defined benefit plan and is therefore excluded from the
foregoing.

  (b)   In the case of a Participant who has participated in a defined
contribution plan maintained by a Company or an Affiliated Company, the amount
determined pursuant to subparagraph (a) above (assuming the Participant were to
continue in employment to his Normal Retirement Date at the same earnings rate
as in effect at the time his benefit is being determined) shall be multiplied by
1.40 in the event (a)(i) applies or 1.25 in the event (a)(ii) applies and
further multiplied by a fraction equal to one minus a fraction with a numerator
equal to (i) below and a denominator equal to (ii) below:

  (i)   The sum of the annual additions made to the Participant’s account under
any defined contribution plan maintained by the Company or an Affiliated
Company, where the annual additions are equal to the sum of (a) any employer
contributions (including pre-tax contributions made on behalf of the Employee)
allocated to the account, (b) any forfeitures allocated to the account, (c) any
portion of the Participant’s after-tax contributions made prior to January 1,
1987 that represented the lesser of one-half of such contributions or the amount
of such contributions in excess of 6% of his Compensation, (d) all of a
Participant’s after-tax contributions made after December 31, 1986, and
(e) amounts described in Sections 415(l)(1) and 419A(d)(2) of the Code.
Effective for limitation years beginning after December 31, 2001 the maximum
Annual Addition that may be contributed or allocated to a Participant’s Account
under the Plan for any limitation year shall not exceed the lesser of:       (a)
$40,000, as adjusted for increases in the cost-of-living under section 415(d) of
the Code, or       (b) 100 percent of the participant’s compensation, within the
meaning of section 415(c)(3) of the Code, for the limitation year. The
compensation

25



--------------------------------------------------------------------------------



 



      limit referred to in (b) shall not apply to any contribution for medical
benefits after separation from service (within the meaning of section 401(h) or
section 419A(f)(2) of the Code) which is otherwise treated as an Annual
Addition.     (ii)   The sum for each calendar year of the Participant’s
employment with the Company or an Affiliated Company of the lesser of (a) 1.4
multiplied by 25% of the Participant’s earnings for the calendar year, or
(b) for each calendar year after 1981, 1.25 multiplied by $30,000 as adjusted
for increases in the cost of living as provided under rules and regulations
adopted by the Secretary of the Treasury and for each calendar year prior to
1982, 1.25 multiplied by the amount for such calendar year determined in
accordance with Section 415(e)(3)(B)(ii) of the Code.

      It is intended that the benefit accrual under this Plan be limited as
necessary to comply with this Paragraph 5.5(b) before any limit is imposed on a
defined contribution plan maintained by the Company.         In the event
application of subparagraph (b) above on January 1, 1983 would result in a
reduction of a Participant’s Accrued Benefit as of December 31, 1982, the
numerator described in subparagraph (b)(i) shall be reduced by the amount which
is necessary to avoid a reduction in the Participant’s Accrued Benefit, and the
amount so determined shall be applied to reduce such numerator for the
Participant at any time his benefit is being determined.         For the
purposes of this Paragraph 5.5, an Affiliated Company shall be determined by
assuming the phrase “more than 50 percent” is substituted for the phrase “at
least 80 percent” wherever it appears in Section 1563 of the Code.        
Effective January 1, 2000, Paragraph 5.5(b) and all cross references to such
paragraph shall no longer apply.

5.6   Minimum Benefit. Effective January 1, 1994, for a Participant who had
Compensation in excess of $150,000 for any period prior to January 1, 1994 that
was

26



--------------------------------------------------------------------------------



 



    counted in Average Annual Compensation on December 31, 1993, the benefit
under Paragraph 5.1 shall not be less than the greater of:

  (a)   the Participant’s Accrued Benefit determined under Paragraph 5.1 as
applied using the Employee’s total years of Benefit Service (up to 25 years) and
Compensation limited to $150,000 or such higher amount indexed pursuant to
regulations under Code Section 401(a)(17).     (b)   the sum of:

  (i)   the Participant’s Accrued Benefit as of December 31, 1993 frozen in
accordance with Treasury Regulations 1.401(a)(4)-13, and     (ii)   the
Participant’s Accrued Benefit determined under Paragraph 5.1 as applied using
only the Employee’s years of Benefit Service earned after December 31, 1993.

ARTICLE VI
DEATH BENEFITS

6.1   Immediate Pre-Retirement Spouse’s Benefit. In the event of the death of an
active, disabled, or vested terminated Participant who was eligible to retire on
an Early Retirement Date pursuant to Paragraph 4.3, a monthly retirement benefit
shall be payable to his Spouse. Such amount shall be determined as if:

  (a)   the Participant had retired and elected retirement income payments to
begin on the first day of the month coinciding with or next preceding his date
of death, and     (b)   his retirement income was payable in the normal form of
a Contingent Annuitant Option with his Spouse, as Contingent Annuitant, entitled
to receive 50% of the amount of the Participant’s retirement income.        
Payments shall begin to the Spouse on the first day of the month following the
Participant’s death and shall continue to be made on the first day of each month
thereafter during the Spouse’s lifetime.

27



--------------------------------------------------------------------------------



 



      Notwithstanding the above, in no event will the Spouse’s Benefit be less
than the Actuarial Equivalent value of the Participant’s Personal Account Plan
Benefit determined on the basis of the Spouse’s age at the time the Spouse’s
benefit commences.         If a Participant shall die after his Normal
Retirement Date but prior to his Postponed Retirement Date, his Spouse shall
receive the benefit described above. If a Spouse’s benefit is payable in
accordance with the preceding sentence, no benefit will be payable under
Article VII.

6.2   Deferred Pre-Retirement Spouse’s Benefit. In the event of the death of an
active, disabled, or vested terminated Participant on or after his Vesting Date,
but prior to being eligible for early retirement pursuant to Paragraph 4.3, a
monthly retirement benefit shall be payable to his Spouse. Such amount shall be
determined as if:

  (a)   the Participant separated from service as of his date of death (if he
were still an Employee), then     (b)   survived until the first date he would
have been eligible for early retirement benefits according to Paragraph 4.3,    
(c)   retired, electing immediate payment of benefits under the Contingent
Annuitant Option, with his Spouse as the Contingent Annuitant, entitled to
receive 50% of the amount of the Participant’s retirement income, and then    
(d)   died on the day after the date in (b) above.         Payments shall begin
to the Spouse on the first date the Participant would have been eligible for
early retirement benefits according to Paragraph 4.3, and shall continue to be
made on the first day of each month thereafter during the Spouse’s lifetime.    
    Notwithstanding the foregoing, in no event will the Spouse’s Benefit be less
than the Actuarial Equivalent value of the Participant’s Employees’ Personal
Account

28



--------------------------------------------------------------------------------



 



      Plan Benefit determined on the basis of the Spouse’s age at the time the
Spouse’s benefit commences.         If a benefit is payable under Paragraph 6.1,
no benefit shall be payable under this Paragraph 6.2.

6.3   Applicability to Certain Former Vested Terminated Employees. The
provisions of this Article VI relating to the pre-retirement surviving Spouse
benefit shall not apply to any vested terminated Participant who did not perform
an Hour of Service after August 22, 1984 unless such vested terminated
Participant;

  (i)   performed an Hour of Service after December 31, 1975,     (ii)   had
completed at least 10 years of Vesting Service as of his date of termination of
employment, and     (iii)   elects, on such forms as the Benefits Committee may
approve, for such provisions to apply.

6.4   HEART Act Provisions. The following HEART Act Provisions shall apply:

  (i)   Death Benefits. Effective for deaths occurring after December 31, 2006,
in the case of a Participant who dies while performing qualified military
service (as defined in Code section 414(u)), the survivors of the Participant
are entitled to any additional benefits (other than benefit accruals relating to
the period of qualified military service) provided under the Plan had the
participant resumed and then terminated employment on account of death.     (ii)
  Differential Wage Payments. Effective January 1, 2009, (i) an individual
receiving a differential wage payment, as defined in Code Section 3401(h)(2),
shall be treated as an Employee of the Employer making the payment, (ii) the
differential wage payment shall be treated as Compensation, and (iii) the Plan
shall not be treated as failing to meet the requirements of any provisions
described in section 414(u)I(1)9C) of the

29



--------------------------------------------------------------------------------



 



      Code by reason of any contribution to the Plan or benefit that is based on
the differential wage payment.

    Coverage shall commence as of the date that a request for coverage shall be
received by the Plan, or the date, if earlier, that such written request is
witnessed by a notary public. The Company may charge for such coverage as of the
effective date of such coverage.

ARTICLE VII
NORMAL AND OPTIONAL PAYMENT FORMS OF RETIREMENT INCOME

7.1   Waiver of Normal Form and Election of Optional Form of Payment. A
Participant may waive his normal form of payment described in Paragraph 5.2
provided that concurrently with such waiver he shall elect an optional form of
payment in accordance with Paragraph 7.4. Such waiver and election may be made
only during the waiver period specified in Paragraph 7.2; otherwise, payment
shall be made to him in the normal form. The Participant shall file such forms
and provide such information as the Benefits Committee may reasonably require to
determine his eligibility, qualifications of his Spouse and his amount of
retirement income. Such election shall be made in writing and shall not take
effect unless either;

  (a)   the Participant’s Spouse consents in writing to such election and the
Spouse’s consent acknowledges the effect of such election and is witnessed by a
notary public or a Plan representative, or     (b)   it is established to the
satisfaction of the Benefits Committee that the Participant has no Spouse, or
that the Spouse’s consent cannot be obtained because the Spouse cannot be
located, or because of such other circumstances as may be prescribed in
regulations issued pursuant to Section 417 of the Code.

7.2   Waiver Period. The Benefits Committee shall furnish to each Participant a
general written explanation in nontechnical terms of the availability of the
optional forms of benefit under the Plan at least 30 days, but not more than
180 days prior to the Participant’s designated benefit commencement date. For
Plan Years beginning after December 31, 1996, the 30-day period described in the
preceding sentence shall be

30



--------------------------------------------------------------------------------



 



    modified as follows: (i) the written explanation may be provided to the
Participant after this benefit commencement date as long as he is permitted to
change his benefit election during the 30-day period following the date the
explanation is provided; and (ii) the Participant may waive the 30-day period as
long as distribution of his benefit commences more than 7 days after the
explanation is provided.       Such explanation will, effective January 1, 2007,
include a general explanation of the material features and relative values of
the optional forms of benefit available under the Plan, and notice of the
relative value of the option forms benefit and a description of the right of the
Participant, if any, to defer receipt of a distribution and the consequences of
failure to defer such receipt, in accordance with Treasury guidance under Code
Section 411(a)(11), in a manner that would satisfy the notice requirements of
Code 417(e)(3); and will be provided no less than 30 days or more than 180 days
prior to the Annuity Starting Date.       An election to receive an optional
form of benefit may be made at any time during the election period.       The
Benefits Committee shall, when necessary, mail the form to the Participant, via
certified mail, at his last address on the records of the Benefits Committee or,
if deemed appropriate, through any facilities made available by the United
States Social Security Administration. During the waiver period, the Participant
may request information with respect to the financial effect of his waiver on
the normal form of payment and the election of any available optional form of
payment. Any waiver may be revoked, or election changed, at any time prior to
the due date for the Participant’s first retirement income payment on a form
approved by the Benefits Committee. Once benefit payments have commenced, no
other option may be elected, changed or revoked.       Notwithstanding the
above, the Benefits Committee may use other election and waiver procedures as
permitted by Sections 401(a)(11) and 417 of the Code.

7.3   Temporary Non-Payment of Retirement Income. If a Participant fails to
submit the form required under Paragraph 7.1 before the due date for his first
retirement income

31



--------------------------------------------------------------------------------



 



    payment, the Benefits Committee shall not authorize payment of such
retirement income until the Participant furnishes the necessary information with
respect to his marital status and the age of his Spouse, if applicable.

7.4   Optional Forms of Payment. The forms of benefit payment available to each
Participant shall be the Actuarial Equivalent of his retirement income on a
Straight Life Annuity basis pursuant to Paragraph 5.1. The forms of benefit,
including normal and optional forms, are as follows:

  (a)   Straight Life Annuity, under which retirement income payments are made
to the Participant during his lifetime, with no further payments from the Plan
on his behalf after his death. When applied to the basic retirement amount, the
Actuarial Equivalent factor for the Straight Life Annuity shall be 100%.     (b)
  Contingent Annuitant Option, under which reduced retirement income payments
are made to the Participant during his lifetime, based on Actuarial Equivalent
factors, and payments from the Plan upon his death equal to 50%, 75% or 100% of
the payment previously payable to the Participant are continued to and for the
lifetime of a person whom he designated as his Contingent Annuitant when he
elected this option.

  (i)   If a Participant shall elect the Contingent Annuitant Option and he dies
before benefit payments commence, his election of the Contingent Annuitant
Option shall be revoked automatically and there shall be no further payments
from the Plan after his death, except as provided in Article VI.     (ii)   If a
Participant shall elect the Contingent Annuitant Option and his designated
Contingent Annuitant dies before benefit payments commence, his election of the
Contingent Annuitant Option shall be null and void.     (iii)   If the
Participant shall elect the Contingent Annuitant Option and benefit payments
have commenced, his retirement income payments thereafter

32



--------------------------------------------------------------------------------



 



      shall not be changed by reason of the death of his Contingent Annuitant
during his own lifetime.

  (c)   120-Months Certain and Life Income Option, under which reduced
retirement income payments are made to the Participant during his lifetime,
based on Actuarial Equivalent factors, with the provision that if the
Participant’s death occurs after benefits have commenced and before he has
received 120 monthly payments, the value of the remaining number of such
payments shall be paid to the person designated as his Beneficiary. This option
is available only if, as of the benefit commencement date, the joint life
expectancy of the Participant and his Beneficiary equals or exceeds 120 months.
    (d)   Social Security Level Income Option, available only with respect to
early retirement income payments, under which amounts payable to the Participant
under Paragraph 5.3, are increased until the earliest date on which he first
could elect to receive old-age benefits under the Social Security Act, and
decreased during his lifetime thereafter. The amount of increase and decrease,
when considered together with the Participant’s expected old-age benefits under
the Social Security Act at the earliest date on which he could begin to receive
such benefits, shall result, insofar as is practicable, in a constant total
income during his lifetime.     (e)   Lump Sum Option, under which a Participant
who retires on an Early Retirement Date may receive the Actuarial Equivalent of
his monthly retirement income in a single lump sum in lieu of any monthly
benefit from the Plan.         In the case of a Participant who is entitled to a
deferred vested retirement income pursuant to Paragraph 4.4, in the event that
such lump sum amount does not exceed $20,000, the Participant may elect to
receive such amount as soon as practicable following the Valuation Date
coincident with or immediately following the date such Participant incurs a
Break in Service, provided his Spouse consents to such form of distribution
pursuant to Paragraphs 7.1 and 7.2.

33



--------------------------------------------------------------------------------



 



7.5   General Limitation. Anything in the foregoing to the contrary
notwithstanding all distributions under the Plan shall be made in accordance
with the requirements of Code Section 401(a)(9) and regulations thereunder,
including the incidental death benefit requirements of Treasury
Regulation Section 1.401(a)(9)-2. The provisions of Code Section 401(a)(9) shall
override any distribution options under the Plan if inconsistent with such Code
Section.       Unless the Participant elects otherwise, retirement income
payments shall commence no later than the 60th day after the close of the Plan
Year in which the latest of the following occurs:

  (a)   the Participant attains age 65, or     (b)   the 10th anniversary of the
date the Participant commenced participation, or     (c)   the Participant
terminates employment with the Company or an Affiliated Company.        
Further, distribution of benefits shall not be deferred beyond the April 1
following the calendar year in which the Participant attains age 70-1/2, or if
later (but only in the case of a Participant other than a 5% owner of the
Company for the Plan Year ending in the calendar year in which such Participant
attains age 70-1/2), the April 1 following the calendar year in which the
Participant terminates employment. Effective January 1, 1990, for any
Participant who attains age 70-1/2 after December 31, 1987, distribution of
benefits hereunder may not be deferred beyond the April 1 of the year next
following the close of the calendar year in which the Participant attains age
70-1/2. His Accrued Benefit shall be determined pursuant to Article 5 as of the
close of the calendar year in which he attains age 70-1/2. For subsequent
required distributions, his Accrued Benefit shall be recalculated at the end of
each calendar year thereafter until his actual Postponed Retirement Date or his
date of death. Recalculation of the Accrued Benefit is described in the
following subparagraph (d).

34



--------------------------------------------------------------------------------



 



      Effective January 1, 2002, distributions of benefits shall not be deferred
beyond the April 1 following the calendar year in which the Participant attains
age 70-1/2, or if later, at the Participant’s election (but only in the case of
a Participant other than a 5% owner of the Company within the meaning of Section
416(i) of the Code), the April 1 following the calendar year in which the
Participant terminates employment. If a Participant’s annuity starting date is
later than April 1 of the calendar year following the calendar year in which he
attains age 70-1/2, his Accrued Benefit shall be actuarially adjusted to reflect
the deferral of his annuity starting date from April 1 of the calendar year
following his attainment of age 70-1/2 to his actual annuity starting date, to
the extent such actuarial adjustment exceeds each year’s benefit accrual as
determined under Article V and Code Section 401(a)(9) and regulations
thereunder.

  (d)   The recalculation of the Participant’s Accrued Benefit under Article 5
shall be performed as follows:

  (i)   a new Accrued Benefit shall be calculated using the Participant’s
Average Earnings, Years of Credited Service, and Social Security Benefit at the
close of the calendar year;

  (ii)   the new Accrued Benefit as determined under (i) above shall be reduced
by the Actuarial Equivalent value of the Retirement Benefit payments previously
received by the Participant during months in which Retirement Benefits would
have been suspended provided that the resulting benefit shall not be less than
the Accrued Benefit before it is recalculated under (i) above.

      Upon the death of a Participant after payment of retirement income has
commenced, any remaining payments shall be made no less rapidly than under the
form of payment in effect at the Participant’s death. Upon the death of a
Participant prior to the date payment of retirement income has commenced,
payment of a death benefit, if any, to the Participant’s Spouse shall commence
no later than the April 1 following the calendar year in

35



--------------------------------------------------------------------------------



 



      which the Participant would have attained age 70-1/2, or if later, within
one year following the date of the Participant’s death, and payment of a death
benefit to a person other than the Participant’s Spouse shall commence no later
than one year following the Participant’s death. In any event distribution of
benefits hereunder shall not be permitted in a manner which would violate the
incidental death benefit requirements of Section 401 of the Code.

7.6   Direct Rollover Provisions.

  (a)   This Section applies to distributions made on or after January 1, 1993.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

  (b)   Definitions.

  (i)   ‘Eligible rollover distribution’: An eligible rollover distribution is
any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; any distribution that is a
hardship distribution described in Section 401(k)(2)(B)(i)(IV) of the Code; and
the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities). For purposes of the direct rollover provisions
in section 7.6 of the Plan, any

36



--------------------------------------------------------------------------------



 



      amount that is distributed on account of hardship shall not be an eligible
rollover distribution and the distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan.

  (ii)   ‘Eligible retirement plan’: Effective January 1, 2008, an eligible
retirement plan is an individual retirement account describe in section 4089(a)
or 408A of the Code, an individual retirement annuity described in section
408(b) of the Code, an annuity plan described in section 403(a) of the Code, or
a plan described in section 401(a) or section 403(b) which accepts the
Participant’s eligible rollover distribution, or section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state, which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order as defined in section
413(p) of the Code. Effective January 1, 2010 in the case of an eligible
rollover distribution to a non-spouse beneficiary, an eligible retirement plan
is an individual retirement account or individual retirement annuity.

  (iii)   ‘Distributee’: A distributee includes an Employee or former Employee.
In addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse. Furthermore, effective January 1, 2010, the Employee’s non-spouse
beneficiary is a distributee with regard to the interest of the non-spouse
beneficiary

  (iv)   ‘Direct rollover’: A direct rollover is a payment by the plan to the
eligible retirement plan specified by the distributee.

37



--------------------------------------------------------------------------------



 



7.7   Cash Out of Small Benefits. Effective April 1, 1998, notwithstanding the
other provisions of this Plan to the contrary, if the Actuarial Equivalent
present value of a terminated, retiring or deceased Participant’s vested Accrued
Benefit payable under the normal form under Paragraph 5.2 or as a pre-retirement
survivor annuity under Paragraph 6.1(b) does not exceed one thousand dollars
($1,000) prior to the commencement of such benefit, the Administrator shall
direct that the present value of such Participant’s vested Accrued Benefit be
paid to him or, in the case of his death, his Spouse in a lump sum. Payment
shall be made as soon as administratively practicable following the
Participant’s Retirement Date, termination date, or date of death. Written
consent of the Participant’s Spouse shall be required when distribution of
benefits in an annuity form has already commenced. No other benefits of any type
shall then be payable to such former Participant or his Beneficiaries. If the
present value of a terminated, retiring or deceased Participant’s vested Accrued
Benefit payable under the Plan is zero (0), the Participant shall be deemed to
have received a distribution of his entire Accrued Benefit immediately upon
termination, retirement or death.

7.8   Minimum Distribution Requirements The provisions of this article will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.

    The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s required
beginning date.

    If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows

  (i)   If the Participant’s surviving spouse is the Participant’s sole
beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant dies, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later

38



--------------------------------------------------------------------------------



 



  (ii)   If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, distributions to the designated beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.

  (iii)   If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

  (iv)   If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this section will apply as
if the surviving spouse were the Participant

    Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year distributions will be
made in accordance with the sections this article. If the Participant’s interest
is distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
section 401(a)(9) of the Code and the Treasury regulations.

    During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of the quotient
obtained by dividing the Participant’s account balance by the distribution
period in the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s age as the Participant’s birthday
in the distribution calendar year, or if the Participant’s sole designated
beneficiary for the distribution calendar year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s account balance by the number in
the Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the distribution calendar year.

39



--------------------------------------------------------------------------------



 



    Required minimum distributions will be determined under this section
beginning with the first distribution calendar year up to and including the
distribution calendar year that includes the Participant’s date of death.

    If the Participant dies before the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the remaining
life expectancy of the Participant’s designated beneficiary.

    If the Participant dies before the date distributions begin and there is no
designated beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

    If the participant dies before the date distributions begin, the
Participant’s surviving spouse is the sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse this section will apply as if the surviving spouse were the
Participant.

    Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule of this article applies to distributions
after the death of a Participant who has a designated beneficiary. The election
must be made no later than the earlier of September 30 of the calendar year in
which distribution would be required to begin under sections of this article, or
by September 30 of the calendar year which contains the fifth anniversary of the
Participant’s death.

ARTICLE VIII
OPERATION OF THE PLAN

8.1   Administrator. The Administrator of the Plan is Helix Technology
Corporation.

8.2   Named Fiduciaries. The named fiduciaries, who shall have authority to
control and manage the operation and administration of the Plan, are as follows:

40



--------------------------------------------------------------------------------



 



  (a)   the Benefits Committee, which shall have the authority and duties
specified in Article VIII hereof;     (b)   the Trustee, which shall have the
authority and duties specified in the Plan and Trust Agreement;     (c)   the
Insurer, which shall be a fiduciary only with respect to any Funds held in a
separate account under the Insurance Contract; and     (d)   the Company.

8.3   Actions of Fiduciaries. Any fiduciary with respect to the Plan:

  (a)   may serve in more than one fiduciary capacity with respect to the Plan;
    (b)   may employ one or more persons to render advice with regard to or
carry out any responsibility that such fiduciary has under the Plan; and     (c)
  may rely upon any direction, information or action of any other fiduciary,
acting within the scope of its responsibilities under the Plan, as being proper
under the Plan; unless he has knowledge that such will result in a breach of
fiduciary duty.

8.4   Procedures for Plan Operation.

  (a)   The adoption, amendment and termination of the Plan and appointment of
certain fiduciaries to carry out the operation and administration of the Plan
shall be the responsibility of Helix Technology Corporation. The procedures for
amending and terminating the Plan and for appointing such fiduciaries are set
forth in Articles X through XIV.     (b)   The responsibilities of the Benefits
Committee and the Trustee and/or the Insurer for the operation and
administration of the Plan are allocated among them by virtue of the several
Articles of this Plan and the Trust Agreement and/or Insurance Contract wherein
their respective duties are specified.

41



--------------------------------------------------------------------------------



 



  (c)   Each fiduciary shall have only the authority and duties as are
specifically given to it under this Plan, shall be responsible for the proper
exercise of its own authority and duties, and shall not be responsible for any
act or failure to act of any other fiduciary to the full extent allowed by law;
unless he has knowledge that such will result in a breach of fiduciary duty.

8.5   Funding Policy. The funding policy and method under the Plan, and the
procedures for carrying out such policy and method, shall be in accordance with
Article IX and the reports of the Actuary, and shall, additionally, include
determination by the Benefits Committee from time to time of expected
disbursements from the Fund for benefit payments, or otherwise in accordance
with the Plan.

8.6   Assets in Fund. All assets of the Plan shall be held by the Trustee and/or
Insurer who upon acceptance of such office shall have exclusive authority and
discretion to manage and control the assets of the Plan, except to the extent
such authority has been delegated to an investment manager and subject to the
terms of the Plan, Trust Agreement and/or Insurance Contract.

ARTICLE IX
CONTRIBUTIONS AND FUNDING

9.1   Contributions by the Company. All contributions to provide benefits under
Articles V and VI shall be made by each Participating Company from time to time,
any forfeiture of the interest of any Participant in the Trust Fund being
applied to reduce the amount of such contributions. The Board, on the basis of
actuarial estimates made by the Actuary, will recommend the amount of
contributions for each Participating Company which will accomplish the purposes
of the Plan.

9.2   Expenses. The reasonable expenses incident to the operation of the Plan,
including premiums for termination insurance payable to the Pension Benefit
Guaranty Corporation, fees for professional services and the costs of such other
technical or clerical assistance as may be required, shall be paid out of the
Trust Fund, to the extent not paid

42



--------------------------------------------------------------------------------



 



    by each Participating Company. The Company shall not be obligated to pay any
such expenses.

9.3   Trust Agreement and/or Insurance Contract. The Company shall enter into a
Trust Agreement with the Trustee and/or Insurance Contract with the Insurer, or
the Company shall direct the Trustee to enter into an Insurance Contract with
the Insurer. The Trustee and/or the Insurer shall receive the contributions to
the Fund made by each Company pursuant to the Plan and shall hold, invest,
reinvest, and distribute such Fund in accordance with the terms and provisions
of the Trust Agreement and/or Insurance Contract as applicable. In the event of
any conflict between any such Trust Agreement or Insurance Contract and the
Plan, the provisions of the Plan shall be controlling. The Company shall
determine the form and terms of such Trust Agreement and may modify such Trust
Agreement from time to time to accomplish the purpose of this Plan and may, in
its sole discretion, remove any Trustee and select any successor Trustee. The
Company must approve the form and terms of such Insurance Contract offered by
the Insurer and may request modifications of such Insurance Contract from time
to time to accomplish the purposes of this Plan and may, in its sole discretion,
remove any Insurer and select any successor Insurer. The Trust Agreement and/or
Insurance Contract may provide that the Fund thereunder may be used to fund this
Plan and other qualified plans maintained by the Company or any Affiliated
Company which meet the requirements of Section 401(a) of the Code; provided,
however, that the assets of this Plan shall not be used to provide for benefits
under any such other plan.

9.4   Contributions Conditioned on Tax Deductibility. All Contributions shall be
conditioned upon their deductibility by the Participating Employer for federal
income tax purposes; provided, however, that no contributions shall be returned
to a Participating Employer, except as provided in Paragraph 9.5.

9.5   Return of Contributions. Notwithstanding any other provision of this Plan,
a Company Contribution upon request by the Participating Employer may be
returned to the Participating Employer who made the contribution if:

  (a)   the contribution was made by reason of a mistake of fact; or

43



--------------------------------------------------------------------------------



 



  (b)   the contribution was conditioned upon its deductibility for income tax
purposes and the deduction was disallowed; and     (c)   Such contribution shall
be returned to the Participating Employer within one year of the mistaken
payment of the contribution or the disallowance of such deduction, as the case
may be.

    The amount which may be returned to the Participating Employer is the excess
of the amount contributed over the amount that would have been contributed had
there not occurred the circumstances causing the excess. Earnings attributable
to the excess contribution may not be returned to the Participating Employer,
but losses thereto shall reduce the amount to be returned.

ARTICLE X
PLAN ADMINISTRATION AND THE BENEFITS COMMITTEE

10.1   Appointment and Removal of Benefits Committee. The administration of the
Plan shall be vested in a Benefits Committee of not less than three (3) persons
who shall be appointed by the Board, and may include persons who are
Participants in the Plan. A person appointed a member of the Benefits Committee
shall signify his acceptance in writing. The Board may remove or replace any
member of the Benefits Committee at any time in its sole discretion, and any
Benefits Committee member may resign by delivering his written resignation to
the Board, which resignation shall become effective upon its delivery or at any
later date specified therein. If at any time there shall be a vacancy in the
membership of the Benefits Committee, the remaining member or members of the
Benefits Committee shall continue to act until such vacancy is filled by action
of the Board.

10.2   Officers of Benefits Committee. The Board shall appoint a chairman from
among the members of the Benefits Committee, and the Benefits Committee shall
appoint as secretary a person who may be a member of the Benefits Committee or a
Participant in the Plan.

44



--------------------------------------------------------------------------------



 



10.3   Action by Benefits Committee. The Benefits Committee shall hold meetings
upon such notice, at such place or places, and at such times as its members may
from time to time determine. A majority of its members at the time in office
shall constitute a quorum for the transaction of business. All action taken by
the Benefits Committee at any meeting shall be by vote of the majority of its
members present at such meeting, except that the Benefits Committee also may act
without a meeting by a consent signed by a majority of its members. Any member
of the Benefits Committee who is a Participant in the Plan shall not vote on any
questions relating exclusively to himself.

10.4   Rules and Regulations. Subject to the terms of the Plan, the Benefits
Committee may from time to time accept actuarial tables and adopt such bylaws,
rules and regulations as it shall deem appropriate for the administration of the
Plan and for the conduct and transaction of its business and affairs.

10.5   Powers. The Benefits Committee shall have such powers as may be necessary
to discharge its duties under the Plan, including the power:

  (a)   to interpret and construe the Plan, to determine all questions with
regard to employment, eligibility, Benefit or Vesting Service, Compensation,
retirement income, and such factual matters as date of birth and marital status,
and similarly related matters for the purpose of the Plan, such interpretation,
construction, or determination to be conclusive upon all Participants, the
Board, the Company, the Trustee, the Insurer and other interested parties;    
(b)   to prescribe procedures to be followed by Participants, Beneficiaries and
Contingent Annuitants for filing applications for benefits;     (c)   to prepare
and distribute to Participants information explaining the Plan;     (d)   to
appoint or employ individuals to assist in the administration of the Plan and
any other agents it deems advisable, including legal, accounting and actuarial
counsel;     (e)   to instruct the Trustee and/or Insurer to make benefit
payments pursuant to the Plan;

45



--------------------------------------------------------------------------------



 



  (f)   to receive and review the periodic valuation of the Plan made by the
Actuary;     (g)   to receive and review reports of disbursements from the Fund
made by the Trustee and/or Insurer;     (h)   to receive and review the periodic
audit of the Plan made by a certified public accountant.

10.6   Information from Participants. Each Participant shall be required to
furnish to the Benefits Committee, in the form prescribed by it, such personal
data, affidavits, authorization to obtain information, and other information as
the Benefits Committee may deem appropriate for the proper administration of the
Plan.

10.7   Records. The Benefits Committee shall keep accurate records and minutes
of its proceedings and actions. It shall prepare, or cause to be prepared, such
periodic reports to the U.S. Labor Department and the Internal Revenue Service
as may be required pursuant to ERISA. The Benefits Committee shall prepare
annually a report with respect to its operations for the preceding year and
shall deliver a copy thereof to the Board.

10.8   Authority to Act. The Benefits Committee may authorize one or more of its
members, or any agent, to deliver instructions, directions, notifications, or
communications to the Trustee and/or Insurer, and the Trustee and/or Insurer may
conclusively rely on the information contained therein.

10.9   Compensation and Expenses. Unless authorized by the Board, a member or
officer of the Benefits Committee shall not be compensated for his service, but
shall be reimbursed for reasonable expenses incident to the performance of such
service. Any such compensation and expenses shall be paid by the Trust Fund
unless paid by each Participating Company. The Company shall not be obligated to
pay any such compensation and expenses.

10.10   Benefits Committee Indemnity. To the extent allowed by law, the Benefits
Committee and the individual members thereof shall be indemnified by the Company
against any and all liabilities arising by reason of any act or failure to act
in good faith

46



--------------------------------------------------------------------------------



 



    pursuant to the provisions of the Plan, including expenses reasonably
incurred in the defense of any claim relating thereto.

10.11   Denied Claims.

  (a)   If any application for payment of a benefit under the Plan shall be
denied, in whole or in part, the Benefits Committee shall:

  (i)   notify the claimant within a reasonable time of receipt by the Benefits
Committee of the application that there has been a denial setting forth the
specific reasons therefor; and     (ii)   afford such claimant a reasonable
opportunity for a full and fair review of the decision denying his claim.      
  If such notice of denial is not furnished within 90 days of receipt of the
application, the claim shall be deemed denied on such 90th day.

  (b)   Notice of such denial shall set forth, in addition to the specific
reasons for the denial, the following:

  (i)   Reference to pertinent provisions of the Plan on which the denial is
based.     (ii)   A description of any additional information necessary for the
claimant to support the claim and explanation of why such information is
necessary.     (iii)   An explanation of the Plan’s claim review procedure.    
(iv)   Advice that such claimant may request the opportunity to review pertinent
Plan documents and submit a statement of issues and comments.

  (c)   Upon request made by any claimant within 60 days following receipt of a
notice of denial of his claim or the date the application has been deemed
denied, the Benefits Committee shall take appropriate steps to review its
decision in light of any further information or comments submitted by such
claimant. The Benefits

47



--------------------------------------------------------------------------------



 



      Committee may hold a hearing at which the claimant may present the basis
of his claim for review and at which he may be represented by counsel.     (d)  
The Benefits Committee shall render a decision within 60 days after the
claimant’s request for review (which may be extended to 120 days by the Benefits
Committee if circumstances so require) and shall advise the claimant in writing
of its decision on such review, specifying its reasons and identifying
appropriate provisions of the Plan. If the decision on review is not furnished
within such time period, the claim shall be deemed denied upon the expiration of
such time period.

ARTICLE XI
PROVISIONS TO PREVENT DISCRIMINATION

11.1   Prevention of Discrimination. With a view of preventing any
discrimination in favor of highly compensated Employees and notwithstanding
anything in the Plan to the contrary, the use of the assets of the Fund is
subject to the limitations specified in this Article XI.

11.2   Limitation in the Event of Termination of the Plan.

  (a)   The limitation of this Article shall only apply to a Participant if his
anticipated annual retirement benefit exceeds $1,500 and the Participant was
among the 25 highest-paid Employees of the Company on (a) the Effective Date or
(b) the date of the most recent amendment which substantially increased benefits
(a “Substantive Amendment Date”). The limitations set forth in this paragraph
become applicable if:

  (i)   the Plan is terminated within ten years after the Effective Date (or a
Substantive Amendment Date, if applicable),     (ii)   the benefits of a
Participant become payable within such ten-year period, or     (iii)   the
benefits of a Participant become payable after such ten-year period and the full
current costs for the ten-year period have not been funded.

48



--------------------------------------------------------------------------------



 



  (b)   If subparagraph (ii) above is applicable, the restrictions shall remain
in effect until the later of the expiration of the ten-year period or the date
on which the full current costs have been funded. If subparagraph (iii) above is
applicable, the limitations shall continue to apply until the full current costs
have been funded. If a Participant is subject to the provisions of this Article,
the benefit payable to him or his beneficiary shall not exceed the benefit which
can be provided from the greatest of the following:

  (i)   those benefits purchasable by the greater of (a) $20,000, or (b) an
amount equal to 20% of the first $50,000 of the Participant’s annual
compensation multiplied by the number of years from the Effective Date of this
Agreement to the earlier of (1) the date of termination of the Plan, or (2) the
date the benefit of the Participant becomes payable or (3) the date of a failure
on the part of the Company to meet the full current costs of the Plan; or    
(ii)   if a Participant is a “Substantial Owner” (as defined in
Section 4022(b)(5)(A) of ERISA), the present value of the benefit guaranteed for
“Substantial Owners” under Section 4022 of ERISA, or     (iii)   if the
Participant is not a “Substantial Owner”, the present value of the maximum
benefit provided in Section 4022(b)(3)(B) of ERISA determined on the date the
Plan terminates or on the date benefits commence, whichever is earlier and in
accordance with regulations of the Pension Benefit Guaranty Corporation.

  (c)   These conditions shall not restrict the full payment of any survivor’s
benefits on behalf of a Participant who dies while in the Plan and the full
current costs have been met.     (d)   If the benefits of, or with respect to,
any Participant shall have been suspended or limited in accordance with the
limitations of this Article because the full current costs of the Plan shall not
then have been met, and if such full current costs shall

49



--------------------------------------------------------------------------------



 



      thereafter be met, then the full amount of the benefits payable to such
Participant shall be resumed and the parts of such benefits which have been
suspended shall then be paid in full.     (e)   Notwithstanding anything in this
Article to the contrary, if on the termination of the Plan within the first ten
(10) years after the Effective Date (or Substantive Amendment Date), the funds
under the Plan are more than sufficient to provide Accrued Benefits as defined
in Paragraph 2.1 for Participants and their Beneficiaries including full
benefits for all Participants other than such of the 25 highest-paid Employees
as are still in the service of the Company and also including Accrued Benefits
as limited by this Article for such twenty-five (25 highest-paid Employees) then
any excess of such funds shall be used to provide Accrued Benefits for the 25
highest-paid Employees in excess of such limitations of this Article up to the
benefits to which such Employees would be entitled under Paragraph 2.1 without
such limitations.

11.3   Repeal. If the provisions of this Article XI are no longer required by
the Internal Revenue Code of 1986 or regulations thereunder, such provisions
shall become void without the necessity of further amendment of the Plan.

11.4   Nondiscrimination Requirements. For Plan Years beginning on and after
January 1, 1991, the following restriction on benefits shall apply:

  (a)   In the event the Plan is terminated, the Accrued Benefit of any highly
compensated employee or former highly compensated employee (as such terms are
defined in Section 414(q) of the Code) shall be limited to a benefit which is
nondiscriminatory under the provisions of Section 401(a)(4) and the regulations
promulgated thereunder.     (b)   The Participants whose benefits shall be
restricted on distribution include the twenty-five (25) highly compensated
employees and former highly compensated employees with the greatest
Company-provided compensation.

50



--------------------------------------------------------------------------------



 



  (c)   The annual payments to a Participant described in subsection (b) above
shall be restricted to an amount equal to the payments that would be made on
behalf of the Participant under a single life annuity that is the Actuarial
Equivalent of the sum of the Participant’s Accrued Benefit and the Participant’s
other benefits under the Plan. The restrictions in this Section shall not apply,
however, if:

  (i)   After payment to a Participant described in subsection (b) above of all
benefits (including loans in excess of amounts set forth in Section 72(p)(2)(A)
of the Code, any periodic income, any withdrawal values payable to a living
employee, and any death benefits not provided for by insurance on the employee’s
life), the value of Plan assets equals or exceeds one hundred ten percent (110%)
of the value of the current liabilities of the Plan, as defined in
Section 412(l)(7) of the Code;     (ii)   The value of the benefits described in
(i) above for such Participant is less than one percent (1%) of the value of the
Plan’s current liabilities; or     (iii)   The value of the restricted
Participant’s benefits does not exceed three thousand five hundred dollars
($3,500). Effective April 1, 1998, for purposes of the preceding sentence “five
thousand dollars ($5,000)” shall be substituted for “three thousand five hundred
dollars ($3,500)”.

ARTICLE XII
AMENDMENT OF THE PLAN

12.1   Right to Amend. The Board reserves the right, subject to the limitation
hereinafter provided, to amend the Plan in whole or in part through the action
of its Board or delegate. Each amendment of the Plan shall be in writing, and
shall become effective on the date specified therein.

12.2   Restrictions on Amendment. No amendment of the Plan may be made which
shall either:

51



--------------------------------------------------------------------------------



 



  (a)   deprive any Participant, Beneficiary, Spouse or Contingent Annuitant of
any part of his Accrued Benefit as constituted at the time of such amendment; or
    (b)   result in the reversion to any Company of any part of the Fund prior
to the satisfaction of all liabilities of the Plan.

ARTICLE XIII
TERMINATION OF THE PLAN

13.1   Events Constituting Termination.

  (a)   It is expressly declared to be the desire and intention of each
Participating Company to continue the Plan and Fund in existence for an
indefinite period of time. However, circumstances not now anticipated or
foreseeable may arise in the future, as a result of which any Participating
Company may deem it to be impracticable or unwise to continue the Plan
established hereunder, and any Participating Company therefore reserves the
right to terminate the Plan insofar as it affects its Employees at any time. Any
Participating Company may terminate its participation in the Plan by action of
its Board of Directors. Such termination shall be evidenced by a written
instrument of termination executed by an officer of the Participating Company
pursuant to authorization by its Board of Directors and shall be delivered to
the Board, the Benefits Committee, the Trustee and/or Insurer and to each other
Participating Company.     (b)   With respect to any Participating Company which
has adopted the Plan, its adjudication of bankruptcy or insolvency by any court
of competent jurisdiction, its making of a general assignment for the benefit of
creditors, its dissolution, merger, consolidation, other reorganization or
discontinuance of business, unless coverage for its Employees under the Plan is
continued by a successor company, or its complete discontinuance of
contributions, shall operate to terminate the Plan with respect to its
Employees.     (c)   Subject to applicable requirements of ERISA governing
termination of employee pension benefit plans, the Benefits Committee shall
direct the Trustee and/or

52



--------------------------------------------------------------------------------



 



      Insurer to segregate the assets of the appropriate Fund allocable to a
terminating Company for payment of benefits in accordance with the provisions of
this Article.

13.2   Partial Termination. Upon a partial termination of the Plan with respect
to a group of Participants, the Benefits Committee shall direct the Actuary to
determine the proportionate interests of the Participants affected by such
partial termination. After such proportionate interests have been determined,
the Benefits Committee shall direct the Trustee and/or Insurer to segregate the
assets of the appropriate Fund allocable to such group of Participants for
payment of benefits in accordance with the provisions of this Article, subject
to applicable requirements of ERISA.

13.3   Allocation of Assets. Upon termination or partial termination under
Paragraphs 13.1 and 13.2, the Accrued Benefits of Participants affected thereby
shall become fully vested and nonforfeitable. The assets of the Fund shall be
allocated by the Benefits Committee (after payment or provision for expenses) to
such Participants in the following manner and order:

  (a)   There shall first be set aside an amount which will provide for a return
of the Participant’s account balance attributable to voluntary contributions.  
  (b)   There shall next be set aside an amount which will provide retirement
income for Participants, Beneficiaries, Spouses and Contingent Annuitants who
were receiving benefits or who were eligible to receive benefits at least three
years prior to termination of the Plan based on the lowest benefit under Plan
provisions in effect during the five years preceding the date of the Plan’s
termination.     (c)   There shall next be set aside an amount which will
provide all other guaranteed benefits as provided under ERISA, but determined
without regard to Sections 4022(b)(5) and 4022(b)(6).     (d)   There shall next
be set aside an amount which will provide all other nonforfeitable benefits,
under the provisions of the Plan at its termination, but which are not
guaranteed under ERISA.

53



--------------------------------------------------------------------------------



 



  (e)   Finally, there shall be set aside an amount which will provide all other
Accrued Benefits as of the date of Plan termination.         If the appropriate
assets of the Fund by the Trustee and/or Insurer for retirement income for
Participants of the Plan, as of the date the Plan is terminated, are not
sufficient to provide in whole the amounts required within the classes described
above, such assets will be allocated pro rata within the class in which the
amounts first cannot be provided in full. Allocation in any of the above listed
categories is to be adjusted for any allocation already made to the same
Participant under a prior category so as to avoid any duplication of benefits
payable under a prior category.

13.4   Manner of Distribution. Subject to the foregoing provisions of this
Article XIII, any distribution after termination of the Plan may be made, in
whole or in part, to the extent that no discrimination results, in cash,
securities or other assets in kind (based on their fair market value as of the
date of distribution), or in nontransferable annuity contracts, as the Benefits
Committee in its sole discretion shall determine. Any amounts remaining in the
Fund after the satisfaction of all liabilities of the Plan shall be returned to
the respective Company.

13.5   Liquidation of Trust Fund. The Fund shall continue in existence after the
termination of the Plan for such period of time as may be required to complete
the liquidation thereof in accordance with the terms of this Article XIII.

13.6   Internal Revenue Service Approval for Distribution. Notwithstanding any
provision of the Plan or the Trust Agreement and/or Insurance Contract to the
contrary, no person shall have any right or claim to any assets of the Fund
before the Internal Revenue Service shall determine that the proposed
distribution of assets under this Article does not result in the discrimination
prohibited by Section 401(a) of the Code.

54



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS PROVISIONS

    No Assignment of Benefit. No benefit under the Plan, nor any other interest
hereunder of any Participant, Beneficiary, Spouse or Contingent Annuitant, shall
be assignable, transferable or subject to sale, mortgage, pledge, anticipation,
garnishment, attachment, execution, or levy of any kind, and the Trustee and/or
Insurer shall not recognize any attempt to assign, transfer, sell, mortgage,
pledge or anticipate the same, except as provided under Section 401(a)(13) of
the Code .   14.1   No Implied Rights to Employment. Neither this Plan, the
payment of contributions by any Company to the Fund, nor the payment of any
benefits pursuant to the Plan shall be construed to create any obligation upon
any Company to continue to make contributions to the Plan or to give any present
or future Employee any right to continued employment.   14.2   Return of
Contributions to Participating Companies. The Plan is created for the exclusive
benefit of Participants, their Beneficiaries, Spouses and Contingent Annuitants.
Except as provided in subparagraphs (a) and (b) below, at no time prior to the
satisfaction of all liabilities under the Plan with respect to Participants,
their Beneficiaries, Spouses and Contingent Annuitants shall any contributions
to the Plan by any Participating Company or any assets of the Fund ever revert
to or be used by any Participating Company.

  (a)   In the case of a contribution that is made by a mistake of fact, such
Company may direct the return to it of such contribution within one year after
the payment of the contribution.     (b)   Contributions by each Company are
conditioned upon qualification of the Plan under Section 401(a) of the Code and
the deductibility of each such contribution under Section 404 of the Code, and
each Company may direct the return to it of any contribution (to the extent
disallowed) within one year after such disallowance.

55



--------------------------------------------------------------------------------



 



14.3   Plan Assets, Merger or Transfer. There shall be no merger or
consolidation with, or transfer of assets or liabilities of the Plan to, any
other Plan unless each Participant in the Plan would, if the Plan terminated
after such merger, consolidation, or transfer of assets or liabilities, receive
a benefit immediately thereafter equal to or greater than the benefit that he
would have been entitled to receive immediately before such merger,
consolidation or transfer if the Plan had then terminated.   14.4   Payment of
Benefits.

  (a)   If the present value of monthly payments of retirement income to any
person would amount to less than $3,500, the Benefits Committee shall direct the
Trustee and/or Insurer to pay such person the then present value of such
retirement income in one sum. Effective April 1, 1998, for purposes of the
preceding sentence “five thousand dollars ($5,000)” shall be substituted for
“three thousand five hundred dollars ($3,500)”.     (b)   Payment of any benefit
for the lifetime of a person shall cease with the last payment due on or before
the date of his death.     (c)   If the Benefits Committee determines that a
person entitled to receive any benefit payment is under a legal disability or is
incapacitated in any way so as to be unable to manage his financial affairs, the
Benefits Committee may direct the Trustee and/or Insurer to make payments to his
legal representative or to a relative or other person for his benefit, or to
apply the payment for the benefit of such person in such manner as the Benefits
Committee considers advisable. Any payment of a benefit in accordance with the
provisions of this subparagraph (c) shall be a complete discharge of any
liability to make such payment.     (d)   If a person to whom benefits must be
distributed cannot be located, and reasonable efforts have been made to locate
such person, the benefits shall be forfeited. If a person whose benefit has been
forfeited in accordance with this section subsequently returns or makes a claim
for benefits, the person’s forfeited benefit shall be reinstated

56



--------------------------------------------------------------------------------



 



14.5   Effectuation of Intent. In the event it should become impossible for the
Company or the Benefits Committee to perform any act required by the Plan, the
Company or the Committee may perform in lieu thereof such other act as it in
good faith determines will most nearly carry out the intent and purpose of the
Plan.   14.6   Headings. The headings of Articles and Paragraphs of this Plan
are for convenience of reference only, and in case of any conflict between any
such headings and the text of this Plan, the text shall govern.   14.7   Copy of
Plan. An executed copy of the Plan shall be available for inspection by any
Employee or other person entitled to benefits under the Plan at reasonable times
at the office of each Company.   14.8   Governing Law. Except as otherwise
required by law, the Plan and all matters arising thereunder shall be governed
by the laws of the Commonwealth of Massachusetts. The provisions of any Trust
Agreement or Insurance Contract entered into pursuant to Paragraph 9.3 may be
governed by the law of a jurisdiction of the United States other than
Massachusetts as may be provided therein.

ARTICLE XV
TOP-HEAVY PROVISIONS

15.1   General Rule. For any Plan Year for which this Plan is a “top-heavy plan”
as defined in Paragraph 15.6 below, any other provisions of this Plan to the
contrary notwithstanding, this Plan shall be subject to the following
provisions:

  (a)   The vesting provisions of Paragraph 15.2.     (b)   The minimum benefit
provisions of Paragraph 15.3.     (c)   The limitation on benefits set by
Paragraph 15.4.

15.2   Vesting Provisions. Each Participant who has completed the number of
years of Vesting Service specified in the following table shall have a
nonforfeitable right to the

57



--------------------------------------------------------------------------------



 



    percentage of his Accrued Benefit under this Plan correspondingly specified
in the following table:

              Percentage of   Years of Vesting Service   Nonforfeitable Benefit
 
Less than 2
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    100 %

15.3   Minimum Benefit Provisions. Each Participant who is a non-key employee
(as defined in Paragraph 15.8 below) shall be entitled to an Accrued Benefit
attributable to Company contributions in the form of an annual retirement
benefit (as defined in (a) below) that shall be not less than the applicable
percentage (as defined in (b) below) of the Participant’s average annual
earnings (as determined under Section 415 of the Code) for years in the testing
period (as defined in (c) below):

  (a)   “Annual retirement benefit” means a benefit payable annually in the form
of a single life annuity (with no ancillary benefits) beginning at a
Participant’s Normal Retirement Date.     (b)   “Applicable percentage” means
the lesser of 2% multiplied by the number of top-heavy Plan Years of Benefit
Service or 20%.     (c)   “Testing period” means, with respect to a Participant,
the period of consecutive years (not exceeding five) of Benefit Service during
which the Participant had the greatest aggregate earnings from the Company. The
testing period shall not include any year of Benefit Service that begins after
the close of the last Plan Year in which the Plan was a top-heavy plan.        
Benefits taken into account under this Paragraph 15.3 shall not include any
benefits payable under the Social Security Act or any other Federal or State
law.

58



--------------------------------------------------------------------------------



 



15.4   Limitation on Benefits. In the event that the Company also maintains a
defined contribution plan providing contributions on behalf of Participants in
this Plan, one of the two following provisions shall apply:

  (a)   If for the Plan Year this Plan would not be a “top-heavy plan” (as
defined in Paragraph 15.6) if “90 percent” were substituted for “60 percent,”
then the minimum benefit described in Paragraph 15.3 means the lesser of 3% of
average annual earnings in the testing period multiplied by the Participant’s
Years of Benefit Service during which the Plan is top heavy, up to a maximum of
30%.     (b)   If for any Plan Year beginning prior to January 1, 2000, this
Plan would continue to be a “top-heavy plan” (as defined in Paragraph 15.6) if
“90 percent” were substituted for “60 percent,” then the denominator of both the
defined contribution plan fraction and the defined benefit plan fraction shall
be calculated as set forth in Paragraph 5.5 for such Plan Year by substituting
“1.0” for 1.25” in each place such figure appears, except with respect to any
individual for whom there are no Company contributions, forfeitures or voluntary
contributions allocated or any accruals for such individual under the defined
benefit plan.

15.5   Coordination with Other Plans. In the event that another defined benefit
or defined contribution plan maintained by the Company or Affiliated Company
provides benefits or contributions on behalf of Participants in this Plan, such
other plan shall be treated as a part of this Plan pursuant to applicable
principles (such as Revenue Ruling 81-202 or any successor ruling) in
determining whether this Plan satisfies the requirements of Paragraphs 15.2 and
15.3. Such determination shall be made upon the advice of counsel by the
Benefits Committee.   15.6   Top-Heavy Plan Definition. This Plan shall be a
“top-heavy plan” for any Plan Year if, as of the determination date (as defined
in Paragraph 15.6(a) below), the present value of the Accrued Benefits under the
Plan for Participants (including former Participants) who are “key employees”
(as defined in Paragraph 15.7 below) exceeds 60 percent of the present value of
the Accrued Benefits under the Plan for all Participants or if this Plan is
required to be in an aggregation group (as defined in Paragraph 15.6(c)

59



--------------------------------------------------------------------------------



 



    below) which for such Plan Year is a top-heavy group (as defined in
Paragraph 15.6(d) below).

  (a)   “Determination date” means for any Plan Year the last day of the
immediately preceding Plan Year, except that for the first Plan Year, the
determination date means the last day of such year.     (b)   Present value of
Accrued Benefits shall be determined as of the most recent valuation date that
is within the 12-month period ending on the determination date and as described
under the Code.     (c)   “Aggregation group” means the group of plans, if any,
that includes the group of plans that are required to be aggregated and, if the
Benefits Committee so elects, the group of plans that are permitted to be
aggregated.

  (i)   The group of plans that are required to be aggregated (the “required
aggregation group”) includes:

  (A)   each plan of the Company in which a key employee is a Participant, and  
  (B)   each other plan of the Company which enables a plan in which a key
employee is a Participant to meet the requirements of either Section 401(a)(4)
or Section 410 of the Code.

  (ii)   The plans that are permitted to be aggregated (the “permissive
aggregation group”) includes any plan that is not part of the required
aggregation group that the Benefits Committee certifies as constituting a plan
within the permissive aggregation group. Such plans may be added to the
permissive aggregation group only if, after the addition, the aggregation group
as a whole continues to meet the requirements of both Section 401(a)(4) and
Section 410 of the Code.

  (d)   “Top-heavy group” means the aggregation group, if as of the applicable
determination date, the sum of the present value of the accrued benefits for key

60



--------------------------------------------------------------------------------



 



      employees under all defined benefit plans included in the aggregation
group plus the aggregate of the accounts of key employees under all defined
contribution plans included in the aggregation group exceeds 60 percent of the
sum of the present value of the accrued benefits for all employees under all
such defined benefit plans plus the aggregate accounts for all employees under
such defined contribution plans. If the aggregation group that is top-heavy is a
required aggregation group, each plan in the group will be top-heavy. If the
aggregation group that is top-heavy is a permissive aggregation group, only
those plans that are part of the required aggregation group will be treated as
top-heavy. If the aggregation group is not a top-heavy group, no plan within
such group will be top-heavy.     (e)   Solely for the purpose of determining if
the Plan, or any other plan included in a required aggregation group of which
this Plan is a part, is top-heavy (within the meaning of Section 416(g) of the
Code), the accrued benefit of an Employee other than a key employee (within the
meaning of Section 416(i)(1) of the Code) shall be determined under (i) the
method, if any, that uniformly applies for accrual purposes under all plans
maintained by the Affiliated Companies, or (ii) if there is no such method, as
if such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rule of Section 411(b)(1)(C) of the Code.     (f)  
In determining whether this Plan constitutes a top-heavy plan, the Benefits
Committee (or its agent) shall follow the rules set forth in Section 416 of the
Code.     (g)   The present values of accrued benefits and the amounts of
account balances of an employee as of the determination date shall be increased
by the distributions made with respect to the employee under the Plan and any
plan aggregated with the plan under section 416(g)(2) of the Code during the
1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated

61



--------------------------------------------------------------------------------



 



      with the Plan under section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.” . The accrued benefits and accounts of any individual who has
not performed services for the employer during the 1-year period ending on the
determination date shall not be taken into account.

15.7   Key Employee. Key employee means any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the determination date was an officer of the employer having annual
compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
employer, or a 1-percent owner of the employer having annual compensation more
than $150,000. For this purpose, annual compensation means compensation within
the meaning of section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.   15.8   Non-Key Employee. The term “non-key employee” means any
employee (and any beneficiary of an employee) who is a non-key employee as
determined in accordance with Section 416(i)(2) of the Code, excluding in any
event, individuals who have not performed services for the Company or Affiliated
Company during the five-year period ending on the date on which a top-heavy
determination is made.   15.9   Present Value of Accrued Benefits. For the
purpose of determining the present value of accrued benefits under this
Article XV, the assumptions used to determine an Actuarial Equivalent benefit
shall be used, except the interest assumption shall be an annual rate of 5%.  
15.10   Change from Top-Heavy Status. In the event the Plan should become a
“top-heavy plan” for a Plan Year and subsequently revert to a plan which is not
top-heavy, (a) and (b) below shall apply:

62



--------------------------------------------------------------------------------



 



  (a)   The change from a top-heavy plan to a plan which is not top-heavy shall
not reduce a Participant’s nonforfeitable right to any benefit he has accrued
under the Plan, and any Participant who has completed three or more years of
Vesting Service, whether or not consecutive, at the time the Plan reverts to a
plan which is not top-heavy shall have his nonforfeitable right to benefits
under the Plan determined in accordance with Paragraph 15.2 above.     (b)   The
change from a “top-heavy plan” to a plan which is not top-heavy shall not reduce
a Participant’s accrued benefit.

ARTICLE XVI
BENEFIT RESTRICTIONS

16.1   In General. Notwithstanding any provisions in the Plan to the contrary,
pursuant to Code section 436, which is hereby incorporated by reference, in the
event the Plan’s funding does not satisfy specified requirements, certain
benefit options and accruals that would otherwise be permitted under the Plan
shall not be allowed. The provisions of this Section apply to Plan Years
beginning after December 31, 2007.   16.2   Funding-Based Limitation on Shutdown
Benefits and Other Unpredictable Contingent Event Benefits. Any unpredictable
contingent event benefit payable with respect to any event occurring during any
Plan Year may not be provided if the adjusted funding target attainment
percentage for such Plan Year: (A) is less than sixty percent (60%), or
(B) would be less than sixty percent (60%) taking into account such occurrence.
      The preceding paragraph shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Code section 430) equal to: (i) in the case of subsection (A) in the
preceding paragraph, the amount of the increase in the funding target of the
Plan (under Code section 430) for the Plan Year attributable to the
unpredictable contingent event benefit, and (ii) in the case of subsection
(B) in the preceding paragraph, the amount sufficient to result in an adjusted
funding target attainment percentage of sixty percent (60%).

63



--------------------------------------------------------------------------------



 



    For purposes of this Section, the term “unpredictable contingent event
benefit” means any benefit payable solely by reason of a plan shutdown (or
similar event, as determined by the Secretary of the Treasury), or an event
other than the attainment of any age, performance of any service, receipt or
derivation of any compensation, or occurrence of death or disability.   16.3  
Limitation on Plan Amendments Increasing Liability for Benefits. No amendment
which has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
may take effect during any Plan Year if the adjusted funding target attainment
percentage for such Plan Year is: (A) less than eighty percent (80%), or
(B) would be less than eighty percent (80%) taking into account such amendment.
      The preceding paragraph shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year (or if later, the effective
date of the amendment), upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Code section 430) equal to:
(i) in the case of subsection (A) in the preceding paragraph, the amount of the
increase in the funding target of the Plan (under Code section 430) for the Plan
Year attributable to the unpredictable contingent event benefit, and (ii) in the
case of subsection (B) in the preceding paragraph, the amount sufficient to
result in an adjusted funding target attainment percentage of eighty percent
(80%).       This section 16.3 shall not apply to any amendment which provides
for an increase in benefits under a formula which is not based on a
Participant’s compensation, but only if the rate of such increase is not in
excess of the contemporaneous rate of increase in average wages of Participants
covered by the amendment.   16.4   Limitations on Accelerated Benefit
Distributions. If the Plan’s adjusted funding target attainment percentage for a
Plan Year is less than sixty percent (60%), then the Plan may not pay any
prohibited payment after the valuation date for the Plan Year.

64



--------------------------------------------------------------------------------



 



    Additionally, during any period in which the Employer is a debtor in a case
under Title 11, United States Code, or similar federal of state law, the Plan
may not pay any prohibited payment. The preceding sentence shall not apply on or
after the date on which the enrolled actuary of the Plan certifies that the
adjusted funding target attainment percentage of the Plan is not less than one
hundred percent (100%).       If the Plan’s adjusted funding target attainment
percentage for a Plan Year is sixty percent (60%) or greater but less than
eighty percent (80%), then the Plan may not pay any prohibited payment after the
valuation date for the Plan Year to the extent the amount of the payment exceeds
the lesser of: (i) fifty percent (50%0 of the amount of the payment which could
be made without regard to this Section, or (ii) the present value (determined
under the guidance provided by the Pension Benefit Guaranty Corporation, using
the interest and mortality assumptions under Code section 417(e)) of the maximum
guarantee with respect to the Participant under ERISA section 4022. Only one
prohibited payment meeting the requirements of this paragraph may be made with
respect to any Participant during any period of consecutive Plan Years to which
the limitations under this section apply.       For purposes of this section, a
Participant and Beneficiary (including an alternate payee, as defined in Code
section 414(p)(8)) shall be treated as one Participant. If the accrued benefit
of a Participant is allocated to such an alternate payee and one or more other
persons, the amount under the preceding paragraph shall be allocated among such
persons in the same manner as the accrued benefit is allocated unless the
qualified domestic relations order (as defined in Code section 414(p)(1)(A))
provides otherwise. This subsection shall not apply for any Plan Year if the
terms of the Plan (as in effect for the period beginning on January 1, 2006, and
ending with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.       For purposes of this Section, the term
“prohibited payment” means: (i) any payment, in excess of the monthly amount
paid under a single life annuity (plus any Social Security supplements described
in the last sentence of Code section 411(a)(9)), to a Participant or Beneficiary
whose annuity starting date (as defined in Code section 417(f)(2)) occurs

65



--------------------------------------------------------------------------------



 



    during any period a limitation under first paragraph of this Section is in
effect, (ii) any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits, (iii) any other payment specified by the Secretary by
regulations. Such term shall not include the payment of a benefit which, under
Code section 411(a)(11), may be immediately distributed without the consent of
the Participant.   16.5   Limitations on Benefit Accruals for Plans with Severe
Funding Shortfalls. If the Plans adjusted funding target Benefit Accruals
attainment percentage for a Plan Year is less than sixty percent (60%), benefit
accruals under the Plan shall cease as of the valuation date for the Plan Year.
      The preceding paragraph shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Code section 430) equal to the amount sufficient to result in an adjusted
funding target attainment percentage of sixty percent (60%).   16.6  
Miscellaneous.The contribution rules, underfunding presumptions, definitions and
transition rules set forth in Code section 436 and related regulations are
hereby incorporated by reference, and the provisions of this Section shall be
interpreted and administered in accordance with the requirements of Code section
436. Absent a Plan amendment, payments and accruals will not resume effective as
of the day following the close of the period for which any limitation of payment
or accrual of benefits under Section 16.4 or 16.5 applies.

66



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I INTRODUCTION
    1  
 
       
1.1 Name
    1  
1.2 Background
    1  
1.3 Purpose
    1  
1.4 Pension Plan Frozen Effective October 31, 2006
    2  
 
       
ARTICLE II DEFINITIONS
    2  
 
       
2.1 Accrued Benefit
    2  
2.2 Actuarial Equivalent
    2  
2.3 Actuary
    3  
2.4 Affiliated Company
    3  
2.5 Average Compensation
    4  
2.6 Beneficiary
    4  
2.7 Benefit Service
    4  
2.8 Benefits Committee
    5  
2.9 Board
    5  
2.10 Break In Service
    5  
2.11 Code
    5  
2.12 Company
    5  
2.13 Compensation
    5  
2.14 Contingent Annuitant
    6  
2.15 Contingent Annuitant Option
    6  
2.16 Covered Compensation
    6  
2.17 Early Retirement Date
    7  
2.18 Effective Date
    7  
2.19 Employee
    7  
2.20 Employees’ Personal Account Plan
    7  
2.21 Employees’ Personal Account Plan Benefit
    8  
2.22 ERISA
    8  
2.23 Fund or Trust Fund
    8  
2.24 Hour of Service
    8  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
2.25 Insurance Contract
    10  
2.26 Insurer
    10  
2.27 Normal Retirement Date
    10  
2.28 Participant
    10  
2.29 Participating Company
    10  
2.30 Plan
    10  
2.31 Plan Year
    10  
2.32 Postponed Retirement Date
    10  
2.33 Social Security Retirement Age
    10  
2.34 Spouse
    10  
2.35 Straight Life Annuity
    11  
2.36 Termination Date
    11  
2.37 Trust Agreement
    11  
2.38 Trustee
    11  
2.39 Valuation Date
    11  
2.40 Vesting Date
    11  
2.41 Vesting Service
    11  
 
       
ARTICLE III ELIGIBILITY AND SERVICE
    11  
 
       
3.1 Eligibility for Participation
    11  
3.2 Benefit Service
    12  
3.3 Vesting Service
    13  
3.4 Reemployment
    14  
3.5 Transfer of Participants
    15  
3.6 Change in Employee Status
    16  
3.7 Uniformed Services Employment and Reemployment rights Act of 1994
    17  
 
       
ARTICLE IV ELIGIBILITY FOR RETIREMENT INCOME
    17  
 
       
4.1 Normal Retirement Date
    17  
4.2 Postponed Retirement Date
    18  
4.3 Early Retirement Date
    18  
4.4 Vesting Date
    18  
4.5 LTD Receipt
    19  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE V AMOUNT OF RETIREMENT INCOME AND PAYMENTS
    19  
 
       
5.1 Basic Retirement Amount
    19  
5.2 Normal Form of Retirement Income
    20  
5.3 Early Retirement Income
    21  
5.4 Deferred Vested Retirement Income
    22  
5.5 Maximum Benefit
    22  
5.6 Minimum Benefit
    26  
 
       
ARTICLE VI DEATH BENEFITS
    27  
 
       
6.1 Immediate Pre-Retirement Spouse’s Benefit
    27  
6.2 Deferred Pre-Retirement Spouse’s Benefit
    28  
6.3 Applicability to Certain Former Vested Terminated Employees
    29  
6.4 HEART Act Provisions
    29  
 
       
ARTICLE VII NORMAL AND OPTIONAL PAYMENT FORMS OF RETIREMENT INCOME
    30  
 
       
7.1 Waiver of Normal Form and Election of Optional Form of Payment
    30  
7.2 Waiver Period
    30  
7.3 Temporary Non-Payment of Retirement Income
    31  
7.4 Optional Forms of Payment
    32  
7.5 General Limitation
    34  
7.6 Direct Rollover Provisions
    36  
7.7 Cash Out of Small Benefits
    38  
7.8 Minimum Distribution Requirements
    38  
 
       
ARTICLE VIII OPERATION OF THE PLAN
    40  
 
       
8.1 Administrator
    40  
8.2 Named Fiduciaries
    40  
8.3 Actions of Fiduciaries
    41  
8.4 Procedures for Plan Operation
    41  
8.5 Funding Policy
    42  
8.6 Assets in Fund
    42  
 
       

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IX CONTRIBUTIONS AND FUNDING
    42    
9.1 Contributions by the Company
    42  
9.2 Expenses
    42  
9.3 Trust Agreement and/or Insurance Contract
    43  
9.4 Contributions Conditioned on Tax Deductibility
    43  
9.5 Return of Contributions
    43  
 
       
ARTICLE X PLAN ADMINISTRATION AND THE BENEFITS COMMITTEE
    44  
 
       
10.1 Appointment and Removal of Benefits Committee
    44  
10.2 Officers of Benefits Committee
    44  
10.3 Action by Benefits Committee
    45  
10.4 Rules and Regulations
    45  
10.5 Powers
    45  
10.6 Information from Participants
    46  
10.7 Records
    46  
10.8 Authority to Act
    46  
10.9 Compensation and Expenses
    46  
10.10 Benefits Committee Indemnity
    46  
10.11 Denied Claims
    47  
 
       
ARTICLE XI PROVISIONS TO PREVENT DISCRIMINATION
    48  
 
       
11.1 Prevention of Discrimination
    48  
11.2 Limitation in the Event of Termination of the Plan
    48  
11.3 Repeal
    50  
11.4 Nondiscrimination Requirements
    50  
 
       
ARTICLE XII AMENDMENT OF THE PLAN
    51  
 
       
12.1 Right to Amend
    51  
12.2 Restrictions on Amendment
    51  
 
       
ARTICLE XIII TERMINATION OF THE PLAN
    52  
 
       
13.1 Events Constituting Termination
    52  
13.2 Partial Termination
    53  
13.3 Allocation of Assets
    53  
13.4 Manner of Distribution
    54  
13.5 Liquidation of Trust Fund
    54  
13.6 Internal Revenue Service Approval for Distribution
    54  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE XIV MISCELLANEOUS PROVISIONS
    55  
 
       
NO ASSIGNMENT OF BENEFIT
    55  
 
       
14.1 No Implied Rights to Employment
    55  
14.2 Return of Contributions to Participating Companies
    55  
14.3 Plan Assets, Merger or Transfer
    55  
14.4 Payment of Benefits
    56  
14.5 Effectuation of Intent
    56  
14.6 Headings
    57  
14.7 Copy of Plan
    57  
14.8 Governing Law
    57  
 
       
ARTICLE XV TOP-HEAVY PROVISIONS
    57  
 
       
15.1 General Rule
    57  
15.2 Vesting Provisions
    57  
15.3 Minimum Benefit Provisions
    58  
15.4 Limitation on Benefits
    58  
15.5 Coordination with Other Plans
    59  
15.6 Top-Heavy Plan Definition
    59  
15.7 Key Employee
    62  
15.8 Non-Key Employee
    62  
15.9 Present Value of Accrued Benefits
    62  
15.10 Change from Top-Heavy Status
    62  
 
       
ARTICLE XVI BENEFIT RESTRICTIONS
    63  
 
       
16.1 In General
    63  
16.2 Funding-Based Limitation on Shutdown Benefits
    63  
16.3 Limitation on Plan Amendments Increasing Liability for Benefits
    64  
16.4 Limitation on Accelerated Benefit Distributions
    64  
16.5 Limitations on Benefit Accruals for Plans with Severe Funding Shortfalls
    66  
16.6 Miscellaneous
    66  

-v-